
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(1)


        Published CUSIP Number: 413626AAO

EXECUTION

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 24, 2004

among

HARRAH'S ENTERTAINMENT, INC.

as Guarantor

HARRAH'S OPERATING COMPANY, INC.

as Borrower

The Lenders, Syndication Agent

And Co-Documentation Agents Herein Named

and

BANK OF AMERICA, N.A.,

as Administrative Agent

BANC OF AMERICA SECURITIES LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

Joint Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS   1  
1.1
 
Defined Terms
 
1  
1.2
 
Use of Defined Terms
 
22  
1.3
 
Accounting Terms
 
22  
1.4
 
Rounding
 
22  
1.5
 
Exhibits and Schedules
 
22  
1.6
 
Other Interpretive Provisions
 
22  
1.7
 
Letter of Credit Amounts
 
23  
1.8
 
Times of Day
 
23
ARTICLE 2 LOANS AND LETTERS OF CREDIT
 
24  
2.1
 
Committed Loans—General
 
24  
2.2
 
Base Rate Loans
 
25  
2.3
 
Eurodollar Rate Loans
 
25  
2.4
 
Letters of Credit
 
25  
2.5
 
Swing Line
 
28  
2.6
 
Voluntary Increase to the Aggregate Commitments
 
30  
2.7
 
Voluntary Reduction of the Aggregate Commitments
 
31  
2.8
 
Optional Termination of Aggregate Commitments
 
31  
2.9
 
Additional Borrowers
 
31  
2.10
 
Payment Presumptions by Administrative Agent
 
32  
2.11
 
Sharing of Payments by Lenders
 
33
ARTICLE 3 PAYMENTS AND FEES
 
34  
3.1
 
Principal and Interest
 
34  
3.2
 
Arrangement Fee
 
35  
3.3
 
Upfront Fees; Amendment Fees
 
35  
3.4
 
Facility Fees
 
35  
3.5
 
Letter of Credit Fees
 
35  
3.6
 
Agency Fees
 
36  
3.7
 
Increased Commitment Costs
 
36  
3.8
 
Eurodollar Costs and Related Matters
 
36  
3.9
 
Default Rate
 
39  
3.10
 
Computation of Interest and Fees
 
39          


i

--------------------------------------------------------------------------------



 
3.11
 
Non-Business Days
 
39  
3.12
 
Manner and Treatment of Payments
 
39  
3.13
 
Funding Sources
 
40  
3.14
 
Failure to Charge Not Subsequent Waiver
 
40  
3.15
 
Fee Determination Detail
 
40  
3.16
 
Survivability
 
40
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
 
41  
4.1
 
Existence and Qualification; Power; Compliance With Laws
 
41  
4.2
 
Authority; Compliance With Other Agreements and Instruments and Government
Regulations
 
41  
4.3
 
No Governmental Approvals Required
 
41  
4.4
 
Significant Subsidiaries
 
42  
4.5
 
Financial Statements
 
42  
4.6
 
No Other Liabilities; No Material Adverse Effect
 
42  
4.7
 
Title to Property
 
42  
4.8
 
Litigation
 
43  
4.9
 
Binding Obligations
 
43  
4.10
 
No Default
 
43  
4.11
 
ERISA
 
43  
4.12
 
Regulations T, U and X; Investment Company Act
 
43  
4.13
 
Disclosure
 
43  
4.14
 
Tax Liability
 
43  
4.15
 
Projections
 
44  
4.16
 
Hazardous Materials
 
44  
4.17
 
Gaming Laws
 
44  
4.18
 
Solvency
 
44
ARTICLE 5 AFFIRMATIVE COVENANTS
 
44  
5.1
 
Preservation of Existence
 
44  
5.2
 
Maintenance of Properties
 
44  
5.3
 
Maintenance of Insurance
 
45  
5.4
 
Compliance With Laws
 
45  
5.5
 
Inspection Rights
 
45  
5.6
 
Keeping of Records and Books of Account
 
45  
5.7
 
Use of Proceeds
 
45          

ii

--------------------------------------------------------------------------------




ARTICLE 6 NEGATIVE COVENANTS
 
45  
6.1
 
Consolidations, Mergers and Sales of Assets
 
45  
6.2
 
Hostile Tender Offers
 
46  
6.3
 
Change in Nature of Business
 
46  
6.4
 
Liens, Negative Pledges, Sale Leasebacks and Rights of Others
 
46  
6.5
 
Total Debt Ratio
 
47  
6.6
 
Interest Coverage Ratio
 
47  
6.7
 
Subsidiary Indebtedness
 
47
ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS
 
48  
7.1
 
Financial and Business Information
 
48  
7.2
 
Compliance Certificates
 
50  
7.3
 
Borrower Materials
 
50
ARTICLE 8 CONDITIONS
 
51  
8.1
 
Initial Advances, Etc.
 
51  
8.2
 
Any Increasing Advance, Etc.
 
52
ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
 
53  
9.1
 
Events of Default
 
53  
9.2
 
Remedies Upon Event of Default
 
54
ARTICLE 10 ADMINISTRATIVE AGENT
 
56  
10.1
 
Appointment and Authority
 
56  
10.2
 
Rights as a Lender
 
56  
10.3
 
Exculpatory Provisions
 
56  
10.4
 
Reliance by Administrative Agent
 
57  
10.5
 
Delegation of Duties
 
57  
10.6
 
Resignation by Administrative Agent
 
58  
10.7
 
Non-Reliance on Administrative Agent and Other Lenders
 
59  
10.8
 
No Other Duties, Etc
 
59  
10.9
 
Administrative Agent May File Proofs of Claim
 
59  
10.10
 
No Obligations of Parent or Borrowers
 
59
ARTICLE 11 MISCELLANEOUS
 
60  
11.1
 
Cumulative Remedies; No Waiver
 
60  
11.2
 
Amendments; Consents
 
60  
11.3
 
Costs, Expenses and Taxes
 
61          


iii

--------------------------------------------------------------------------------



 
11.4
 
Obligations of Lenders Several
 
61  
11.5
 
Survival of Representations and Warranties
 
61  
11.6
 
Notices; Effectiveness; Electronic Communication
 
62  
11.7
 
Execution of Loan Documents
 
63  
11.8
 
Successors and Assigns
 
63  
11.9
 
Sharing of Setoffs
 
67  
11.10
 
Indemnity by Parent and Borrowers
 
68  
11.11
 
Nonliability of the Lenders
 
68  
11.12
 
No Third Parties Benefitted
 
69  
11.13
 
Treatment of Certain Information; Confidentiality
 
69  
11.14
 
Removal of a Lender
 
70  
11.15
 
Further Assurances
 
71  
11.16
 
Integration
 
71  
11.17
 
Governing Law, Jurisdiction, Etc.
 
71  
11.18
 
Severability of Provisions
 
71  
11.19
 
Headings
 
71  
11.20
 
Time of the Essence
 
72  
11.21
 
Foreign Lenders and Participants
 
72  
11.22
 
Gaming Boards
 
72  
11.23
 
Nature of the Borrowers' Obligations
 
72  
11.24
 
Designated Senior Debt
 
72  
11.25
 
Gaming Regulations
 
72  
11.26
 
Waiver of Jury Trial
 
73  
11.27
 
USA Patriot Act Notice
 
73  
11.28
 
Payments Set Aside
 
73  
11.29
 
Purported Oral Amendments
 
73

iv

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT

        This AMENDED AND RESTATED CREDIT AGREEMENT ("Agreement"), dated as of
June 24, 2004, is entered into among Harrah's Operating Company, Inc., a
Delaware corporation ("Company"), each of the Subsidiaries that becomes a
borrower pursuant to Section 2.9 hereof (the Company and each such borrower are
individually a "Borrower" and collectively the "Borrowers"), as Borrowers,
Harrah's Entertainment, Inc., a Delaware corporation (the "Parent"), as
Guarantor, Bank of America, N.A. and each lender whose name is set forth on the
signature pages of this Agreement and each other lender which may hereafter
become a party to this Agreement pursuant to Section 11.8 (collectively, the
"Lenders" and individually, a "Lender"), Deutsche Bank Trust Company Americas,
as Syndication Agent, Citicorp USA, Inc., JPMorgan Chase Bank, Wells Fargo Bank,
N.A., and The Royal Bank of Scotland, PLC as Co-Documentation Agents, and Bank
of America, N.A., as Administrative Agent. While not party to this Agreement,
Banc of America Securities LLC and Wells Fargo Bank, National Association have
served as Joint Lead Arrangers and Joint Book Managers.

RECITALS

A.Parent and Borrowers have requested that the Lenders provide the credit
facilities described herein to provide for their common working capital needs
and for the refinancing of certain existing Indebtedness of Borrower, including
without limitation the Existing Credit Agreement, all as further set forth in
Section 5.7.

B.The parties to this Agreement agree that the Company shall be jointly and
severally liable for all of the Obligations hereunder, as more particularly set
forth in Section 11.23, notwithstanding any allocation of the Obligations to the
nominal account of any other Borrower.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

        1.1    Defined Terms.    As used in this Agreement, the following terms
shall have the meanings set forth below:

        "Administrative Agent" means Bank of America, when acting in its
capacity as the Administrative Agent under any of the Loan Documents, or any
successor Administrative Agent.

        "Administrative Agent's Office" means the Administrative Agent's address
as set forth on the signature pages of this Agreement, or such other address as
the Administrative Agent hereafter may designate by written notice to Borrowers
and the Lenders.

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        "Advance" means any advance made or to be made by any Lender to a
Borrower as provided in Article 2, and includes each Base Rate Advance,
Eurodollar Rate Advance, Committed Advance and Swing Line Advance.

        "Affiliate" means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, "control" (and the correlative terms,
"controlled by" and "under common control with") shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 5%

1

--------------------------------------------------------------------------------






or more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation that has more than 100 record
holders of such securities, or 5% or more of the partnership or other ownership
interests of any other Person that has more than 100 record holders of such
interests, will be deemed to control such corporation or other Person.

        "Aggregate Commitments" means the Commitments of all of the Lenders. As
of the Closing Date, the Aggregate Commitments are $2,500,000,000.

        "Aggregate Sublimit" means with respect to each Subsidiary of Parent
which hereafter becomes a Borrower, such aggregate amount as shall be
established in accordance with Section 2.9.

        "Agreement" means this Credit Agreement, either as originally executed
or as it may from time to time be supplemented, modified, amended, restated or
extended.

        "Applicable Percentage" means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments held by that Lender at such time. If the commitment of each Lender
to make Loans and the obligation of the Issuing Lender to make L/C Credit
Extensions have been terminated pursuant to Section 9.2 or if the Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 1.1 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

        "Applicable Rates" means, as of each date of determination, the
following percentages per annum, based upon the then prevailing Pricing Level:

Pricing Level

--------------------------------------------------------------------------------

  Base Rate Margin

--------------------------------------------------------------------------------

  Facility Fee

--------------------------------------------------------------------------------

  Letter of Credit Fee
Eurodollar Margin

--------------------------------------------------------------------------------

I   0.000%   0.125%   0.375% II   0.000%   0.150%   0.550% III   0.000%   0.175%
  0.725% IV   0.000%   0.200%   0.900% V   0.000%   0.250%   1.050% VI   0.015%
  0.300%   1.400%

        "Approved Fund" means any Person (other than a natural person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, and that is administered or managed by:

(a)a Lender,

(b)an Affiliate of a Lender, or

(c)an entity or an Affiliate of an entity that administers or manages a Lender.

        "Assignment Agreement" means an Assignment and Assumption Agreement
substantially in the form of Exhibit A.

        "Atlantic City Showboat Land Debt" means, the $100,000,000 aggregate
face amount of Showboat Land, LLC's 7.09% Promissory Note due February 1, 2028.

        "Bank of America" means Bank of America, N.A. and its successors.

        "Base Rate" means for any day a fluctuating rate per annum equal to the
higher of

(a)the Federal Funds Rate plus 1/2 of 1% and

2

--------------------------------------------------------------------------------



(b)the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its "prime rate."

        The "prime rate" is a rate set by Bank of America based upon various
factors including Bank of America's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

        "Base Rate Advance" and "Base Rate Loan" mean, respectively, a Committed
Advance or a Committed Loan made hereunder and specified to be a Base Rate
Advance or Loan in accordance with Article 2.

        "Base Rate Margin" means, as of each date of determination, the relevant
interest rate margin set forth in the definition of Applicable Rates.

        "Borrower Materials" has the meaning set forth for that term in
Section 7.3.

        "Borrowers" means, collectively, Company and each Wholly-Owned
Subsidiary which is hereafter designated as a Borrower in accordance with
Section 2.9, and their respective successors and permitted assigns.

        "Borrowing" means a borrowing consisting of Committed Loans or Swing
Line Advances, as the context may require.

        "Business Day" means any Monday, Tuesday, Wednesday, Thursday or Friday,
other than a day on which commercial banks are authorized or required to be
closed in California or New York.

        "Capital Lease Obligations" means all monetary obligations of a Person
under any leasing or similar arrangement which, in accordance with Generally
Accepted Accounting Principles, is classified as a capital lease.

        "Cash" means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with Generally Accepted Accounting Principles, consistently applied.

        "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender (which documents are hereby consented to by the Lenders).

        "Certificate of a Responsible Official" means a certificate signed by a
Responsible Official of the Person providing the certificate.

        "Change in Control" means the occurrence of a Rating Decline in
connection with any of the following events (or, if the Debt Ratings are not
then Investment Grade, any further decline in the Debt Ratings):

(a)upon any merger or consolidation of Parent with or into any person or any
sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the assets of Parent, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction, any person or group of persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act of 1934, as amended) is or
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) of securities
representing a majority

3

--------------------------------------------------------------------------------



of the total voting power of the aggregate outstanding securities of the
transferee or surviving entity normally entitled to vote in the election of
directors, managers, or trustees, as applicable, of the transferee or surviving
entity,

(b)when any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated by The Securities
and-Exchange Commission under said Act) of securities representing a majority of
total voting power of the aggregate outstanding securities of Parent normally
entitled to vote in the election of directors of Parent,

(c)when, during any period of 12 consecutive calendar months, individuals who
were directors of Parent on the first day of such period (together with any new
directors whose election by the board of directors of Parent or whose nomination
for election by the stockholders of Parent was approved by a vote of a majority
of the directors then still in office who were either directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of Parent, or

(d)the sale or disposition, whether directly or indirectly, by Parent of all or
substantially all of its assets.

        "Change in Law" means the occurrence, after the date of this Agreement,
of any of the following:

(a)the adoption or taking effect of any law, rule, regulation or treaty,

(b)any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Agency or

(c)the making or issuance of any request, guideline or directive (whether or not
having the force of law) by any Governmental Agency.

        "Closing Date" means the time and Business Day on which the conditions
set forth in Section 8.1 are satisfied or waived. The Administrative Agent shall
notify the Company and the Lenders of the date that is the Closing Date.

        "Code" means the Internal Revenue Code of 1986, as amended or replaced
and as in effect from time to time.

        "Commitment" means, as to each Lender, its obligation to:

(a)make Committed Advances to the Borrower pursuant to Section 2.1,

(b)purchase participations in L/C Obligations, and

(c)purchase participations in Swing Line Advances,

in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender's name on Schedule 1.1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

        "Committed Advance" means any Advance made to a Borrower by any Lender
in accordance with its Applicable Percentage pursuant to Section 2.1(a).

        "Committed Advance Note" or "Note" means the promissory note made by the
Company (or in the appropriate case, by each other Borrower) to a Lender
evidencing the Committed Advances under that Lender's Commitment to the Company
(or to that Borrower), substantially in the form

4

--------------------------------------------------------------------------------






of Exhibit B, either as originally executed or as the same may from time to time
be supplemented, modified, amended, renewed, extended or supplanted.

        "Committed Loans" means Loans that are comprised of Committed Advances.

        "Company" means Harrah's Operating Company, Inc., its successors and
permitted assigns.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C, properly completed and signed on behalf of Borrowers by a Senior
Officer of each Borrower.

        "Confidential Information Memorandum" means the Confidential Information
Memorandum dated May, 2004, distributed to the Lenders in connection with the
credit facilities provided herein.

        "Contingent Obligation" means, as to any Person, any

(a)guarantee by that Person of Indebtedness of, or other obligation performable
by, any other Person or

(b)assurance given by that Person to an obligee of any other Person with respect
to the performance of an obligation by, or the financial condition of, such
other Person, whether direct, indirect or contingent, including any purchase or
repurchase agreement covering such obligation or any collateral security
therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
"keep-well", "make-well" or other arrangement of whatever nature given for the
purpose of assuring or holding harmless such obligee against loss with respect
to any obligation of such other Person; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.

        "Contractual Obligation" means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

        "Credit Extension" means each of the following:

(a)a Borrowing and

(b)a L/C Credit Extension.

        "Creditors" means, collectively, the Administrative Agent, each Issuing
Lender, the Swing Line Lender, each Lender, the Syndication Agent, the
Co-Documentation Agents, and, where the context requires, any one or more of
them.

        "Debt Rating" means, as of any date of determination, the credit ratings
assigned by Moody's and S&P to senior unsecured Indebtedness of the Company,
provided however that (a) if the credit facilities hereunder receive a
split-rating and the rating differential is one level, the higher of the two
ratings will apply, and (b) if the credit facilities hereunder are "split-rated"
and the ratings differential is more than one level, the highest intermediate
rating shall be used.

        "Debtor Relief Laws" means the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

        "Default" means any event that, with the giving of any applicable notice
or passage of time specified in Section 9.1, or both, would be an Event of
Default.

        "Default Rate" means the interest rate prescribed in Section 3.9.

5

--------------------------------------------------------------------------------






        "Defaulting Lender" means any Lender that:

(a)has failed to fund any portion of the Committed Loans, participations in L/C
Obligations or participations in Swing Line Advances required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder,

(b)has otherwise failed to pay over to the Administrative Agent, any other
Lender or Borrower any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless the subject of a good faith
dispute, or

(c)has been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

        "Defeased Debt" means any Indebtedness of Parent and its Subsidiaries
which, at any relevant time, is subject to legal or covenant defeasance in a
manner which is reasonably acceptable to the Administrative Agent.

        "Designated Deposit Account" means a deposit account to be maintained by
Borrowers with Bank of America, as from time to time designated by Borrowers by
written notification to the Administrative Agent.

        "Designated Eurodollar Market" means, with respect to any Eurodollar
Rate Loan:

(a)the London Eurodollar Market, or

(b)if prime banks in the London Eurodollar Market are at the relevant time not
accepting deposits of Dollars or if the Administrative Agent determines that the
London Eurodollar Market does not represent at the relevant time the effective
pricing to the Lenders for deposits of Dollars in the London Eurodollar Market,
the Cayman Islands Eurodollar Market or

(c)if prime banks in the Cayman Islands Eurodollar Market are at the relevant
time not accepting deposits of Dollars or if the Administrative Agent determines
that the Cayman Islands Eurodollar Market does not represent at the relevant
time the effective pricing to the Lenders for deposits of Dollars in the Cayman
Islands Eurodollar Market, such other Eurodollar Market as may from time to time
be selected by the Administrative Agent with the approval of Borrowers and the
Requisite Lenders.

        "Disqualification" means, with respect to any Lender:

(a)the failure of that Person timely to file pursuant to applicable Gaming Laws

(i)any application requested of that Person by any Gaming Board in connection
with any licensing required of that Person as a lender to Borrowers or

(ii)any required application or other papers in connection with determination of
the suitability of that Person as a lender to Borrowers;

(b)the withdrawal by that Person (except where requested or permitted by the
Gaming Board) of any such application or other required papers; or

(c)any final determination by a Gaming Board pursuant to applicable Gaming Laws

(i)that such Person is "unsuitable" as a lender to Borrowers;

(ii)that such Person shall be "disqualified" as a lender to Borrowers; or

(iii)denying the issuance to that Person of any license required under
applicable Gaming Laws to be held by all lenders to Borrowers.

6

--------------------------------------------------------------------------------





        "Dollars" or "$" means United States dollars.

        "EBITDA" means, for any period, Net Income for such period before:

(a)income taxes;

(b)Interest Expense;

(c)depreciation and amortization;

(d)minority interest;

(e)extraordinary losses or gains;

(f)Pre-Opening Expenses; and

(g)nonrecurring non-cash charges, and after deduction of any nonrecurring
non-cash gains;

provided that, in calculating "EBITDA," and to the extent otherwise included in
Net Income for any portion of the relevant period:

(i)the operating results of each New Project which commences operations and
records not less than one full fiscal quarter's operations during the relevant
period shall be annualized; and

(ii)EBITDA shall be adjusted, on a pro forma basis, to include the operating
results of each resort or casino property acquired by Parent and its
Subsidiaries during the relevant period and to exclude the operating results of
each resort or casino property sold or otherwise disposed of by Parent and its
Subsidiaries, or whose operations are discontinued during the relevant period.

        "Election to Become a Borrower" means an Election to Become a Borrower,
substantially in the form of Exhibit D to this Agreement, properly completed and
duly executed by each required party thereto.

        "Eligible Assignee" means

(a)a Lender;

(b)an Affiliate of a Lender;

(c)an Approved Fund; and

(d)any other Person (other than a natural person) approved by

(i)the Administrative Agent, each Issuing Lender and the Swing Line Lender, and

(ii)unless an Event of Default has occurred and is continuing, the Parent and
the Borrowers (each such approval not to be unreasonably withheld or delayed);

provided that notwithstanding the foregoing, "Eligible Assignee" shall not
include the Parent and the Borrowers or any of their respective Affiliates or
Subsidiaries.

        "ERISA" means the Employee Retirement Income Security Act of 1974, and
any regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

        "Eurodollar Base Rate" has the meaning specified in the definition of
Eurodollar Rate.

        "Eurodollar Business Day" means any Business Day on which dealings in
Dollar deposits are conducted by and among banks in the Designated Eurodollar
Market.

        "Eurodollar Margin" means, as of each date of determination, the
relevant interest rate margin set forth in the definition of Applicable Rates.

7

--------------------------------------------------------------------------------






        "Eurodollar Market" means a regular established market located outside
the United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

        "Eurodollar Rate" means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

Eurodollar Rate   =   Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00-Eurodollar Reserve Percentage

        Where,

        "Eurodollar Base Rate" means, for such Interest Period:

(a)the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b)if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c)if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America's London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

        "Eurodollar Reserve Percentage" means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities"). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

        "Eurodollar Rate Advance" and "Eurodollar Rate Loan" mean, respectively,
a Committed Advance or a Committed Loan made hereunder and specified to be a
Base Rate Advance or Loan in accordance with Article 2.

        "Event of Default" shall have the meaning provided in Section 9.1.

        "Existing Credit Agreement" means the Credit Agreement dated as of
April 23, 2003, as amended, among Borrowers, Parent, the lenders therein named
and Bank of America, as Administrative Agent.

8

--------------------------------------------------------------------------------






        "Existing Letters of Credit" means those of the letters of credit issued
under the Existing Credit Agreement which remain outstanding as of the Closing
Date. The Administrative Agent shall provide the Lenders with an advice
concerning the aggregate amount of the Existing Letters of Credit, with a
breakdown of amounts and maturity dates of each Existing Letter of Credit.

        "Existing Senior Notes" means

(a)the Company's $500,000,000 in 7.5% Senior Unsecured Notes due 2009 issued
pursuant to the Indenture dated December 18, 1998 between the Company and IBJ
Schroeder Bank and Trust Company, as Trustee and the First Supplemental
Indenture with respect thereto dated as of January 20, 1999 among the Company,
the Parent and IBJ Whitehall Bank & Trust Company, as Trustee;

(b)the Company's $500,000,000 in 8.0% Senior Unsecured Notes due 2011 issued
pursuant to the Indenture dated January 29, 2001 between the Company and Bank
One Company as Trustee;

(c)the Company's $500,000,000 in 7.125% Senior Unsecured Notes due 2007 issued
pursuant to the Indenture dated June 14, 2001 between the Company and Firstar
Bank N.A. (now U.S. Bank, National Association), as Trustee; and

(d)the Company's $500,000,000 in 5.375% Senior Unsecured Notes due 2013 issued
pursuant to the Indenture dated December 11, 2003 between the Company and U.S.
Bank National Association, as Trustee.

        "Existing Subordinated Debt" means the Company's $750,000,000 7.875%
Senior Subordinated Notes due 2005 issued pursuant to the Indenture dated
December 9, 1998 among the Company and IBJ Schroeder Bank and Trust Company, as
Trustee and the First Supplemental Indenture with respect thereto dated as of
December 9, 1998 among the Company, the Parent and the Trustee.

        "Facility Fee Rate" means, as of each date of determination, the rate
set forth in the applicable column in the definition of Applicable Rates.

        "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that

(a)if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and

(b)if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

        "Fiscal Quarter" means the fiscal quarter of Parent consisting of a
three month fiscal period ending on each March 31, June 30, September 30,
December 31.

        "Fiscal Year" means the fiscal year of Parent consisting of a twelve
month fiscal period ending on each December 31.

        "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the

9

--------------------------------------------------------------------------------






United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

        "Gaming Board" means any Governmental Agency that holds regulatory,
licensing or permit authority over gambling, gaming or casino activities
conducted by Parent and its Subsidiaries within its jurisdiction, or before
which an application for licensing to conduct such activities is pending.

        "Gaming Laws" means all Laws pursuant to which any Gaming Board
possesses regulatory, licensing or permit authority over gambling, gaming or
casino activities conducted by Parent and its Subsidiaries within its
jurisdiction.

        "Generally Accepted Accounting Principles" means, as of any date of
determination, accounting principles

(a)set forth as generally accepted in then currently effective Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants,

(b)set forth as generally accepted in then currently effective Statements of the
Financial Accounting Standards Board or

(c)that are then approved by such other entity as may be approved by a
significant segment of the accounting profession in the United States of
America.

The term "consistently applied," as used in connection therewith, means that the
accounting principles applied are consistent in all material respects to those
applied at prior dates or for prior periods.

        "Governmental Agency" means the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

        "Granting Lender" has the meaning specified in Section 11.8(h).

        "Hazardous Materials" means substances defined as hazardous substances
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., or as hazardous, toxic or pollutant
pursuant to the Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., the
Hazardous Waste Control Law, California Health & Safety Code § 25100, et seq.,
or in any other applicable Hazardous Materials Law, in each case as such Laws
are amended from time to time.

        "Hazardous Materials Laws" means all federal, state or local laws,
ordinances, rules or regulations governing the disposal of Hazardous Materials
applicable to any of the Real Property.

        "Indebtedness" means, as to any Person and as of each date of
determination, without duplication,

(a)all obligations of such Person for borrowed money,

(b)all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments,

(c)all obligations of such Person to pay the deferred purchase price of property
or services, except trade accounts payable arising in the ordinary course of
business,

(d)all obligations of such Person as lessee which are capitalized in accordance
with Generally Accepted Accounting Principles,

10

--------------------------------------------------------------------------------



(e)all indebtedness or other obligations secured by a contractual Lien on any
asset of such Person, whether or not such indebtedness or other obligations are
otherwise an obligation of such Person, and

(f)all Contingent Obligations made by such Person (including by way of provision
of letters of credit or other contingent obligations) with respect to
indebtedness or other obligations of any other Person which constitute
"Indebtedness" of a type or class described in clauses (a) through (e) of this
definition.

        "Intangible Assets" means assets that are considered intangible assets
under Generally Accepted Accounting Principles, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks and patents.

        "Intercompany Debt" means any Indebtedness owed by a Subsidiary of any
Borrower to a Borrower.

        "Interest Coverage Ratio" means, as of the last day of any Fiscal
Quarter, the ratio of

(a)EBITDA for the four Fiscal Quarter period ending on that date to

(b)Interest Expense for the same period.

        "Interest Differential" means, with respect to any prepayment of a
Eurodollar Rate Loan on a day prior to the last day of the applicable Interest
Period and with respect to any failure to borrow a Eurodollar Rate Loan on the
date or in the amount specified in any Request for Loan,

(a)the per annum interest rate payable pursuant to Section 3.1(c) with respect
to the Eurodollar Rate Loan minus

(b)the Eurodollar Rate on, or as near as practicable to the date of the
prepayment or failure to borrow for, a Eurodollar Rate Loan commencing on such
date and ending on the last day of the Interest Period of the Eurodollar Rate
Loan so prepaid or which would have been borrowed on such date.

        "Interest Expense" means, as of the last day of any fiscal period, the
sum of

(a)all interest, fees, charges and related expenses paid or payable (without
duplication) for that fiscal period to a lender in connection with borrowed
money or the deferred purchase price of assets that are considered "interest
expense" under Generally Accepted Accounting Principles, plus

(b)the portion of rent paid or payable (without duplication) for that fiscal
period under Capital Lease Obligations that should be treated as interest in
accordance with Financial Accounting Standards Board Statement No. 13.

        "Interest Period" means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one week, 1, 2, 3 or
6 months thereafter, as selected by the Borrowers in their Request for Loan, or
such other period that is 12 months or less requested by the Borrowers and
consented to by all the Lenders; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

11

--------------------------------------------------------------------------------







(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date.

        "Investment" means, when used in connection with any Person, any
investment by or of that Person, whether by means of purchase or other
acquisition of stock or other securities of any other Person or by means of a
loan, advance creating a debt, capital contribution, guaranty or other debt or
equity participation or interest in any other Person, including any partnership
and joint venture interests of such Person. The amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

        "Investment Grade" means

(a)with respect to S&P, a rating of BBB- or higher, and

(b)with respect to Moody's, a rating of Baa3 or higher.

        "ISP" means, with respect to any Letter of Credit, the "International
Standby Practices 1998" published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time
issuance).

        "Issuer Documents" means with respect to any Letter of Credit, the
Request for Letter of Credit, and any other document, agreement and instrument
entered into by the Issuing Lender and any Borrower or in favor of an Issuing
Lender and relating to any such Letter of Credit.

        "Issuing Lender" means, as to each Letter of Credit, the Lender which
issues the same in accordance with Section 2.4, but only when acting in its
capacity as Issuing Lender for that Letter of Credit. Subject to the procedures
set forth in Section 2.4, any Lender may, at its option, be a Issuing Lender for
Letters of Credit issued under this Agreement.

        "Joint Venture Holding Company" means any Subsidiary of Parent which has
no substantial assets other than equity securities, securities convertible into
equity securities and warrants, options or similar rights to purchase such
equity securities or convertible securities (and any dividends, cash,
instruments or other property received in respect of or in exchange for any of
the foregoing), in each case issued by Persons which are not Subsidiaries of
Parent.

        "Laws" means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.

        "L/C Advance" means, with respect to each Lender, such Lender's funding
of its participation in any L/C Borrowing in accordance with its Applicable
Percentage.

        "L/C Borrowing" means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced by a Committed Loan.

        "L/C Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

        "L/C Obligations" means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be "outstanding"
in the amount so remaining available to be drawn.

12

--------------------------------------------------------------------------------






        "Lead Arrangers" means Banc of America Securities LLC and Wells Fargo
Bank, National Association. The Lead Arrangers shall have no duties or
obligations under this Agreement or the other Loan Documents.

        "Letter of Credit" means any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

        "Letter of Credit Fee" means, as of each date of determination, the rate
set forth in the definition of Applicable Rates.

        "Letter of Credit Sublimit" means an amount equal to $200,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

        "License Revocation" means the revocation, failure to renew or
suspension of, or the appointment of a receiver, supervisor or similar official
with respect to, any casino, gambling or gaming license issued by any Gaming
Board covering any casino or gaming facility of Parent or any of its
Subsidiaries.

        "Lien" means any mortgage, deed of trust, pledge, hypothecation,
assignment for security, security interest, encumbrance, lien or charge of any
kind, whether voluntarily incurred or arising by operation of Law or otherwise,
affecting any Property, including any agreement to grant any of the foregoing,
any conditional sale or other title retention agreement, any lease in the nature
of a security interest, and/or the filing of or agreement to give any financing
statement (other than a precautionary financing statement with respect to a
lease or other agreement that is not in the nature of a security interest) under
the Uniform Commercial Code or comparable Law of any jurisdiction with respect
to any Property.

        "Loan" means the aggregate of the Advances made at any one time by the
Lenders pursuant to Article 2.

        "Loan Documents" means, collectively, this Agreement, the Notes, the
Letters of Credit, the Swing Line Documents, the Parent Guaranty, any Request
for Loan, any Request for Letter of Credit, any Compliance Certificate and any
other instruments, documents or agreements of any type or nature hereafter
executed and delivered by Parent or any of its Subsidiaries or Affiliates to the
Administrative Agent or any other Creditor in any way relating to or in
furtherance of this Agreement, in each case either as originally executed or as
the same may from time to time be supplemented, modified, amended, restated,
extended or supplanted.

        "Loan Parties" means, collectively, the Borrowers and the Parent.

        "Management Company" means any Subsidiary of Parent which has no
substantial assets other than contractual rights to receive fees under
management agreements, development agreements or similar instruments.

        "Margin Stock" means "margin stock" as such term is defined in
Regulation U.

        "Material Adverse Effect" means any set of circumstances or events which

(a)has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document,

(b)is or could reasonably be expected to be material and adverse to the
condition (financial or otherwise), assets, business or operations of Parent and
its Subsidiaries, taken as a whole, or

(c)materially impairs or could reasonably be expected to materially impair the
ability of Parent and its Subsidiaries, taken as a whole, to perform the
Obligations.

13

--------------------------------------------------------------------------------





        "Maturity Date" means April 23, 2009.

        "Moody's" means Moody's Investor Service, Inc., its successors and
assigns.

        "Multiemployer Plan" means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA.

        "Negative Pledge" means a Contractual Obligation that contains a
covenant binding on Parent or any of its Subsidiaries that prohibits Liens on
any of its or their Property, other than

(a)any such covenant contained in a Contractual Obligation granting a Lien
permitted under Section 6.4 which affects only the Property that is the subject
of such permitted Lien and

(b)any such covenant that does not apply to Liens securing the Obligations.

        "Net Income" means, with respect to any fiscal period, the consolidated
net income of Parent and its Subsidiaries for that period, determined in
accordance with Generally Accepted Accounting Principles, consistently applied.

        "Net Tangible Assets" means, as of each date of determination, the total
amount of assets of Parent and its Subsidiaries as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered in
accordance with Section 7.1, after deducting therefrom

(a)all current liabilities of Parent and its Subsidiaries (excluding

(i)the current portion of long term Indebtedness,

(ii)inter-company liabilities, and

(iii)any liabilities which are by their terms renewable or extendable at the
option of the obligor thereon to a time more than twelve months from the time as
of which the amount thereof is being computed), and

(b)all goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, all as set forth on the latest consolidated
balance sheet of Parent prepared in accordance with Generally Accepted
Accounting Principles.


        "New Project" means each new hotel-casino, casino or resort project (as
opposed to any project which consists of an extension or redevelopment of an
operating hotel, casino or resort) owned by Parent or its Subsidiaries having a
development and construction budget in excess of $25,000,000 which hereafter
receives a certificate of completion or occupancy and all relevant gaming and
other licenses, and in fact commences operations.

        "Obligations" means all present and future obligations of every kind or
nature of Parent, Borrowers or any Party at any time and from time to time owed
to the Creditors or any one or more of them, under any one or more of the Loan
Documents, whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against Parent, any Borrower or any Subsidiary of Parent.

        "Opinions of Counsel" means

(a)the favorable written legal opinion of Borrower's Vice President and
Associate General Counsel, and

(b)the favorable written legal opinion of Latham & Watkins, LLP, special counsel
to Parent and the Company, substantially in the form of Exhibit E, together with
copies of all factual certificates and legal opinions upon which such counsel
have relied.

14

--------------------------------------------------------------------------------





        "Other Taxes" means all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

        "Outstanding Amount" means:

(a)with respect to Committed Loans and Swing Line Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans and Swing Line
Advances, as the case may be, occurring on such date; and

(b)with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

        "Parent" means Harrah's Entertainment, Inc., a Delaware corporation, and
its permitted successors and assigns.

        "Parent Guaranty" means the Amended and Restated Guaranty executed by
Parent on the Closing Date with respect to the Obligations, substantially in the
form of Exhibit F, either as originally executed or as it may from time to time
be supplemented, modified, amended, restated or extended.

        "Participant" has the meaning specified in Section 11.8(d).

        "Party" means any Person other than Creditors which now or hereafter is
a party to any of the Loan Documents.

        "Pension Plan" means any "employee pension benefit plan" (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Parent or any of its
Subsidiaries or to which Parent or any of its Subsidiaries contributes or has an
obligation to contribute.

        "Permitted Encumbrances" means:

(a)inchoate Liens incident to construction or maintenance of Real Property; or
Liens incident to construction or maintenance of Real Property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Real
Property is subject to a material risk of loss or forfeiture;

(b)Liens for taxes and assessments on and similar charges with respect to Real
Property which are not yet past due; or Liens for taxes and assessments on Real
Property for which adequate reserves have been set aside and are being contested
in good faith by appropriate proceedings and have not proceeded to judgment,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no material Real Property is subject to a material risk of loss or forfeiture;

(c)defects and irregularities in title to any Real Property which in the
aggregate do not materially impair the fair market value or use of the Real
Property for the purposes for which it is or may reasonably be expected to be
held;

15

--------------------------------------------------------------------------------



(d)easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, driveways, drainage, irrigation, water,
and sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Real Property, facilities, or
equipment which in the aggregate do not materially burden or impair the fair
market value or use of such Real Property for the purposes for which it is or
may reasonably be expected to be held;

(e)easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of property which in the aggregate do not
materially burden or impair the fair market value or use of such property for
the purposes for which it is or may reasonably be expected to be held;

(f)rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
the use of any Real Property;

(g)rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, or permit;

(h)present or future zoning laws, building codes and ordinances, zoning
restrictions, or other laws and ordinances restricting the occupancy, use, or
enjoyment of Real Property;

(i)statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no property is subject to a material risk of loss or
forfeiture;

(j)covenants, conditions, and restrictions affecting the use of Real Property
which in the aggregate do not materially impair the fair market value or use of
the Real Property for the purposes for which it is or may reasonably be expected
to be held;

(k)rights of tenants under leases and rental agreements covering Real Property
entered into in the ordinary course of business of the Person owning such Real
Property;

(l)Liens consisting of pledges or deposits to secure obligations under workers'
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(m)Liens consisting of pledges or deposits of property to secure performance in
connection with operating leases made in the ordinary course of business to
which Parent or any of its Subsidiaries is a party as lessee, provided the
aggregate value of all such pledges and deposits in connection with any such
lease does not at any time exceed 20% of the annual fixed rentals payable under
such lease;

(n)Liens consisting of deposits of property to secure bids made with respect to,
or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor) in the ordinary course of business;

(o)Liens consisting of any right of offset, or statutory bankers' lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers' lien;

16

--------------------------------------------------------------------------------



(p)Liens consisting of deposits of property to secure statutory obligations of
Parent or any of its Subsidiaries in the ordinary course of its business;

(q)Liens consisting of deposits of property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which Parent or any of its
Subsidiaries is a party in the ordinary course of business;

(r)Liens created by or resulting from any litigation or legal proceeding
involving Parent or any of its Subsidiaries in the ordinary course of its
business which is currently being contested in good faith by appropriate
proceedings, provided that adequate reserves have been set aside and no material
property is subject to a material risk of loss or forfeiture;

(s)precautionary UCC financing statement filings made in connection with
operating leases and not constituting Liens; and

(t)other non-consensual Liens incurred in the ordinary course of business but
not in connection with an extension of credit, which do not in the aggregate,
when taken together with all other Liens, materially impair the value or use of
the Property of Parent and its Subsidiaries, taken as a whole.

        "Permitted Right of Others" means a Right of Others consisting of

(a)an interest (other than a legal or equitable co-ownership interest, an option
or right to acquire a legal or equitable co-ownership interest and any interest
of a ground lessor under a ground lease), that does not materially impair the
value or use of Property for the purposes for which it is or may reasonably be
expected to be held,

(b)an option or right to acquire a Lien that would be a Permitted Encumbrance,

(c)the subordination of a lease or sublease in favor of a financing entity and

(d)a license, or similar right, of or to Intangible Assets granted in the
ordinary course of business.

        "Person" means any entity, whether an individual, trustee, corporation,
general partnership, limited partnership, joint stock company, trust, estate,
unincorporated organization, business association, firm, joint venture,
Governmental Agency, or otherwise.

        "Pre-Opening Expenses" means, with respect to any fiscal period, the
amount of expenses (other than Interest Expense) incurred with respect to
capital projects which are classified as "pre-opening expenses" on the
applicable financial statements of Parent and its Subsidiaries for such period,
prepared in accordance with Generally Accepted Accounting Principles.

        "Pricing Level" means, as of each date of determination, the pricing
level set forth below opposite (a) the Debt Rating then in effect or (b) the
Total Debt Ratio as of the last day of the Fiscal Quarter ending approximately
45 days prior to the first day of that Pricing Period in which such date occurs
(whichever criteria yields the lowest interest rates and other pricing to the

17

--------------------------------------------------------------------------------






Borrower), provided that during the period between the Closing Date and
December 31, 2004 the Pricing Level will be determined solely on the basis of
the Debt Rating:

Applicable Pricing Level

--------------------------------------------------------------------------------

  Total Debt Ratio

--------------------------------------------------------------------------------

  Debt Rating

--------------------------------------------------------------------------------

Pricing Level I   Not Applicable   A-/A3 or higher Pricing Level II   Not
Applicable   BBB+/Baa1 Pricing Level III   < 3.25:1.00   BBB/Baa2 Pricing Level
IV   > 3.25:1.00 but < 3.75:1.00   BBB-/Baa3 Pricing Level V   > 3.75:1.00 but <
4.25:1.00   BB+/Ba1 Pricing Level VI   > 4.25:1.00 but < 4.75:1.00   BB/Ba2 or
lower or unrated

        "Pricing Period" means:

(a)the period commencing on the Closing Date and ending on August 31, 2004,

(b)each subsequent three month period commencing on each September 1,
December 1, March 1, and June 1; and

(c)any shorter period ending on the date upon which the Commitments are
terminated.

        "Projections" means the financial projections contained in the
Confidential Information Memorandum.

        "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

        "Public Lender" has the meaning set forth for that term in Section 7.3.

        "Quarterly Payment Date" means each March 31, June 30, September 30 and
December 31.

        "Rating Decline" means the occurrence of a decrease in the Debt Rating
by either Moody's or S&P to below Investment Grade on any date on or within
90 days after the date of the first public notice of

(a)the occurrence of an event described in clauses (i)-(iv) of the definition of
"Change in Control" or

(b)the intention by any of the Parent or Borrowers to effect such an event
(which 90-day period shall be extended so long as the Debt Rating is under
publicly announced consideration for possible downgrade by Moody's or S&P).

        "Real Property" means, as of any date of determination, all real
property then or theretofore owned, leased or occupied by Parent or any of its
Subsidiaries.

        "Register" has the meaning specified in Section 11.8(c).

        "Regulations T, U and X" means Regulations T, U and X, as at any time
amended, of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.

        "Related Parties" means, with respect to any Person, such Person's
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person's Affiliates.

        "Request for Letter of Credit" means a written request for a Letter of
Credit substantially in the form of Exhibit G, together with any forms of
application for letter of credit required by the relevant Issuing Lender
therefor, in each case signed by a Responsible Official of a Borrower on behalf
of that Borrower and properly completed to provide all information required to
be included

18

--------------------------------------------------------------------------------






therein (provided that it is understood that the terms of the Loan Documents
shall govern and control in the event of any conflict between the terms of any
such application and the Loan Documents).

        "Request for Loan" means a written request for a Loan substantially in
the form of Exhibit H, signed by a Responsible Official of a Borrower, on behalf
of that Borrower, and properly completed to provide all information required to
be included therein.

        "Requirement of Law" means, as to any Person, the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and any Law, or judgment, award, decree, writ or
determination of a Governmental Agency, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

        "Requisite Lenders" means

(a)as of any date of determination prior to the termination of the Commitments,
Lenders having in the aggregate 51% or more of the Aggregate Commitments and

(b)as of any date of determination if the Commitments have then been terminated,
Lenders holding 51% of the Total Outstandings.

        "Responsible Official" means when used with reference to a Person other
than an individual, any corporate officer of such Person, general partner of
such Person, corporate officer of a corporate general partner of such Person, or
corporate officer of a corporate general partner of a partnership that is a
general partner of such Person, or any other responsible official thereof duly
acting on behalf thereof. Any document or certificate hereunder that is signed
or executed by a Responsible Official of another Person shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such other Person.

        "Right of Others" means, as to any Property in which a Person has an
interest, any legal or equitable ownership right, title or other interest (other
than a Lien) held by any other Person in that Property, and any option or right
held by any other Person to acquire any such right, title or other interest in
that Property, including any option or right to acquire a Lien; provided,
however, that

(a)any covenant restricting the use or disposition of Property of such Person
contained in any Contractual Obligation of such Person,

(b)any provision contained in a contract creating a right of payment or
performance in favor of a Person that conditions, limits, restricts, diminishes,
transfers or terminates such right, and

(c)any residual rights held by a lessor or vendor of Property, shall not be
deemed to constitute a Right of Others.

        "S&P" means Standard & Poor's Ratings Services, a division of McGraw
Hill, Inc., its successors and assigns.

        "Sale and Leaseback" means, with respect to any Person, the sale of
Property owned by that Person (the "Seller") to another Person (the "Buyer"),
together with the substantially concurrent leasing of such Property (or any
portion thereof) by the Buyer to the Seller.

        "Senior Officer" means Parent's and each Borrower's

(a)chief executive officer,

(b)president,

19

--------------------------------------------------------------------------------



(c)chief financial officer,

(d)treasurer,

(e)vice presidents or

(f)secretaries.

        "Showboat" means Showboat, Inc., a Nevada corporation and its
Subsidiaries.

        "Significant Subsidiary" means, as of any date of determination, each
Subsidiary of Parent that had on the last day of the Fiscal Quarter then most
recently ended total assets (determined in accordance with Generally Accepted
Accounting Principles) of $50,000,000 or more.

        "SPC" has the meaning specified in Section 11.8(h).

        "Special Eurodollar Circumstance" means the application or adoption
after the date hereof of any Law or interpretation, or any change therein or
thereof, or any change in the interpretation or administration thereof by any
Governmental Agency, central bank or comparable authority charged with the
interpretation or administration thereof, or compliance by any Lender or its
Eurodollar Lending Office with any request or directive (whether or not having
the force of Law) of any such Governmental Agency, central bank or comparable
authority, or the existence or occurrence of circumstances affecting the
Designated Eurodollar Market generally that are beyond the reasonable control of
the Lenders.

        "Solvent" as to any Person shall mean that

(a)the sum of the assets of such Person, both at a fair valuation and at present
fair saleable value, exceeds its liabilities, including its probable liability
in respect of contingent liabilities,

(b)such Person will have sufficient capital with which to conduct its business
as presently conducted and as proposed to be conducted and

(c)such Person has not incurred debts, and does not intend to incur debts,
beyond its ability to pay such debts as they mature.

        For purposes of this definition, "debt" means any liability on a claim,
and "claim" means (x) a right to payment, whether or not such right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured, or (y) a right to
an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. With respect to any such contingent liabilities, such liabilities
shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represents the amount which can reasonably
be expected to become an actual or matured liability.

        "Subordinated Debt" means

(a)the Existing Subordinated Debt, and

(b)any other Indebtedness of Parent or the Company which is subordinated in
right of payment to the Obligations pursuant to subordination provisions which
are either

(i)substantively no less favorable to the Lenders than the subordination
provisions of the Existing Subordinated Debt, or

(ii)otherwise are acceptable to the Requisite Lenders in the exercise of their
sole discretion.

20

--------------------------------------------------------------------------------





        "Subsidiary" of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

        "Swing Line" means the revolving line of credit established by the Swing
Line Lender in favor of Borrowers pursuant to Section 2.5.

        "Swing Line Advances" means Advances made by the Swing Line Lender to
any of the Borrowers pursuant to Section 2.5.

        "Swing Line Documents" means the promissory notes and any other
documents executed by Borrowers in favor of the Swing Line Lender in connection
with the Swing Line.

        "Swing Line Lender" means, when acting in such capacity, Bank of America
(through its Nevada Commercial Banking Division), its successors and assigns.

        "Swing Line Outstandings" means, as of any date of determination, the
aggregate principal Indebtedness of Borrowers on all Swing Line Advances then
outstanding.

        "Syndication Agent" means Deutsche Bank Trust Company Americas. Deutsche
Bank Trust Company Americas shall not have any additional rights, duties or
obligations under this Agreement or the other Loan Documents by reason of its
being a Syndication Agent.

        "Taxes" means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Agency, including any interest, additions to tax or penalties
applicable thereto.

        "Total Debt" means, as of any date of determination, the sum (without
duplication) of

(a)the outstanding principal Indebtedness of Parent and its Subsidiaries for
borrowed money (including debt securities issued by Parent or any of its
Subsidiaries) on that date, plus

(b)the aggregate amount of all Capital Lease Obligations of Parent and its
Subsidiaries on that date, plus

(c)all obligations in respect of letters of credit or other similar instruments
for which Parent or any of its Subsidiaries are account parties or are otherwise
obligated, plus

(d)the aggregate amount of all Contingent Obligations and other similar
contingent obligations of Parent and its Subsidiaries with respect to any of the
foregoing, and plus

(e)any obligations of Parent or any of its Subsidiaries to the extent that the
same are secured by a Lien on any of the assets of Parent or its Subsidiaries.

In computing "Total Debt," the amount of any Contingent Obligation or letter of
credit shall be deemed to be zero unless and until (1) in the case of
obligations in respect of letters of credit, a drawing is made with respect
thereto and (2) in the case of any other Contingent Obligations, demand for
payment is made with respect thereto.

        "Total Debt Ratio" means, as of the last day of any Fiscal Quarter, the
ratio of

(a)Total Debt on that date, to

(b)EBITDA for the four Fiscal Quarter period ending on that date.

        "type", when used with respect to any Loan or Advance, means the
designation of whether such Loan or Advance is a Base Rate Loan or Advance, or a
Eurodollar Rate Loan or Advance.

21

--------------------------------------------------------------------------------



        "Total Outstandings" means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

        "Unreimbursed Amount" has the meaning specified in Section 2.4(g).

        "Wholly-Owned Subsidiary" means, as to any Person any other Person, 100%
of whose capital stock, partnership interests, membership interests or other
forms of equity ownership interest (other than directors qualifying shares and
similar interests) is at the time owned, directly or indirectly, by such Person.

        1.2    Use of Defined Terms.    Any defined term used in the plural
shall refer to all members of the relevant class, and any defined term used in
the singular shall refer to any one or more of the members of the relevant
class.

        1.3    Accounting Terms.    All accounting terms not specifically
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, Generally Accepted Accounting Principles applied on a
consistent basis, except as otherwise specifically prescribed herein. In the
event that Generally Accepted Accounting Principles change during the term of
this Agreement such that the covenants contained in Sections 6.5 and 6.6 would
then be calculated in a different manner or with different components,

(a)Parent, Borrowers and the Lenders agree to amend this Agreement in such
respects as are necessary to conform those covenants as criteria for evaluating
Parent's consolidated financial condition to substantially the same criteria as
were effective prior to such change in Generally Accepted Accounting Principles
and

(b)Parent and Borrowers shall be deemed to be in compliance with the covenants
contained in the aforesaid Sections during the 90 day period following any such
change in Generally Accepted Accounting Principles if and to the extent that
Parent and Borrowers would have been in compliance therewith under Generally
Accepted Accounting Principles as in effect immediately prior to such change.

        1.4    Rounding.    Any financial ratios required to be maintained by
Parent and Borrowers pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

        1.5    Exhibits and Schedules.    All Exhibits and Schedules to this
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

        1.6    Other Interpretive Provisions.    With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,

(i)any definition of or reference to any agreement, instrument or other document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such

22

--------------------------------------------------------------------------------



amendments, supplements or modifications set forth herein or in any other Loan
Document),

(ii)any reference herein to any Person shall be construed to include such
Person's successors and assigns,

(iii)the words "herein," "hereof" and "hereunder," and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof,

(iv)all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear,

(v)any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and

(vi)the words "asset" and "property" shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.



(b)In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."

(c)The use of the word "or" is not exclusive.

        1.7    Letter of Credit Amounts.    Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Issuer Documents related thereto, whether or not such maximum face amount is in
effect at such time.

        1.8    Times of Day.    Unless otherwise specified, all references
herein to times of day shall be references to California local time (daylight or
standard, as applicable).

23

--------------------------------------------------------------------------------



ARTICLE 2
LOANS AND LETTERS OF CREDIT

        2.1    Committed Loans—General.    

(a)Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through (but excluding) the Maturity
Date, each Lender shall, pro rata according to that Lender's Applicable
Percentage of the then applicable Aggregate Commitment, make Committed Advances
in Dollars to Borrowers in such amounts as any Borrower may request provided
that:

(i)giving effect to such Advances, the Total Outstandings shall not exceed the
Aggregate Commitments at any time, and

(ii)without the consent of all of the Lenders, the Total Outstandings of each
Borrower hereafter designated as such pursuant to Section 2.9 shall not exceed
that Borrower's Aggregate Sublimit at any time. Subject to the limitations set
forth herein, each of the Borrowers may borrow, repay and reborrow under the
Aggregate Commitments without premium or penalty.

(b)Subject to the next sentence, each Committed Loan shall be made pursuant to a
Request for Loan executed by the relevant Borrower which shall specify the
requested:

(i)date of such Loan,

(ii)type of Loan,

(iii)amount of such Loan, and

(iv)in the case of a Eurodollar Rate Loan, the Interest Period for such Loan.

Unless the Administrative Agent has notified, in its sole and absolute
discretion, Borrowers to the contrary, a Loan may be requested by telephone by a
Responsible Official of any Borrower, in which case that Borrower shall confirm
such request by promptly delivering a Request for Loan in person or by
telecopier conforming to the preceding sentence to the Administrative Agent. The
Administrative Agent shall incur no liability whatsoever hereunder in acting
upon any telephonic request for loan purportedly made by a Responsible Official
of a Borrower, and each Borrower hereby jointly and severally (but as between
Borrowers, ratably) agrees to indemnify the Administrative Agent from any loss,
cost, expense or liability as a result of so acting.

(c)Promptly following receipt of a Request for Loan, the Administrative Agent
shall notify each Lender of any Loan requested by telephone or telecopier (and
if by telephone, promptly confirmed by telecopier) of the identity of the
relevant Borrower, the date and type of the Loan, the applicable Interest
Period, and that Lender's Applicable Percentage of the requested Loan. Not later
than 12:00 noon, California local time, on the date specified for any Loan
(which must be a Business Day), each Lender shall make its Applicable Percentage
of the Committed Loan in immediately available funds available to the
Administrative Agent at the Administrative Agent's Office. Upon satisfaction or
waiver of the applicable conditions set forth in Article 8, all Committed
Advances shall be credited on that date in immediately available funds to the
Designated Deposit Account.

(d)Unless the Requisite Lenders otherwise consent, each Committed Loan shall be
an integral multiple of $1,000,000 and shall be not less than $10,000,000.

(e)The Committed Advances made by each Lender to each Borrower shall be
evidenced by a Committed Advance Note issued by that Borrower and made payable
to that Lender.

24

--------------------------------------------------------------------------------



(f)A Request for Loan shall be irrevocable upon the Administrative Agent's first
notification thereof.

(g)If no Request for Loan (or telephonic request for loan referred to in the
second sentence of Section 2.1(b), if applicable) has been made within the
requisite notice periods set forth in Sections 2.2 or 2.3 in connection with a
Loan which, if made and giving effect to the application of the proceeds
thereof, would not increase the outstanding principal Indebtedness evidenced by
the Notes of the relevant Borrower, then that Borrower shall be deemed to have
requested, as of the date upon which the related then outstanding Loan is due
pursuant to Section 3.1(e)(i), a Base Rate Loan in an amount equal to the amount
necessary to cause the outstanding principal Indebtedness evidenced by such
Notes to remain the same and the Lenders shall make the Advances necessary to
make such Loan notwithstanding Sections 2.1(b), 2.2 and 2.3.

        2.2    Base Rate Loans.    Each request by a Borrower for a Base Rate
Loan shall be made pursuant to a Request for Loan (or telephonic or other
request for loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Administrative Agent, at the Administrative Agent's
Office, not later than 9:00 a.m. California local time, on the date (which must
be a Business Day) of the requested Base Rate Loan. All Committed Loans shall
constitute Base Rate Loans unless properly designated as a Eurodollar Rate Loan
pursuant to Section 2.3.

        2.3    Eurodollar Rate Loans.    

(a)Each request by a Borrower for a Eurodollar Rate Loan shall be made pursuant
to a Request for Loan (or telephonic or other request for loan referred to in
the second sentence of Section 2.1(b), if applicable) received by the
Administrative Agent, at the Administrative Agent's Office, not later than
9:00 a.m., California local time, at least three Eurodollar Business Days before
the first day of the applicable Interest Period.

(b)On the date which is two Eurodollar Business Days before the first day of the
applicable Interest Period, the Administrative Agent shall confirm its
determination of the applicable Eurodollar Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrowers and the applicable Lenders by telephone or telecopier (and
if by telephone, promptly confirmed by telecopier).

(c)Unless the Administrative Agent and the Requisite Lenders otherwise consent,
no more than twenty Eurodollar Rate Loans shall be outstanding at any one time.

(d)No Eurodollar Rate Loan may be requested during the existence of a Default or
Event of Default.

(e)No Lender shall be required to obtain the funds necessary to fund its
Eurodollar Rate Advances in the Designated Eurodollar Market or from any other
particular source of funds, rather each Lender shall be free to obtain such
funds from any legal source.

        2.4    Letters of Credit.    

(a)On the Closing Date, each of the Existing Letters of Credit shall continue to
be outstanding hereunder, but the risk participations therein shall be adjusted
to give effect to the relative interests of the Lenders in the Aggregate
Commitments of each Lender hereunder (as in effect on the Closing Date), and
each issuer of a Existing Letter of Credit hereby consents to the termination,
concurrently with the Closing Date, of the participation therein of each of the
lenders under the Existing Credit Agreement which is not a party to this
Agreement.

(b)Subject to the terms and conditions hereof, at any time and from time to time
from the Closing Date through the day prior to the Maturity Date, any one or
more of the Borrowers may request that any one or more of the Lenders issue, as
Issuing Lender, additional Letters

25

--------------------------------------------------------------------------------



of Credit under the Aggregate Commitments (each of which shall be denominated in
Dollars) by submission of a Request for Letter of Credit to such Lender (with a
copy to the Administrative Agent); provided that giving effect to all such
Letters of Credit, (i) the Total Outstandings shall not exceed the Aggregate
Commitments at any time, (ii) without the consent of all of the Lenders, the
aggregate principal amount of the Total Outstandings of each Borrower hereafter
designated as such pursuant to Section 2.9 shall not exceed that Borrower's
Aggregate Sublimit at any time, and (iii) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each Letter of
Credit shall be in a form reasonably acceptable to the relevant Issuing Lender.
Unless all the Lenders otherwise consent in a writing delivered to the
Administrative Agent, no Letter of Credit shall have a term which extends beyond
the day which is five days prior to the Maturity Date.

(c)Each Request for Letter of Credit shall be submitted to the relevant Issuing
Lender, with a copy to the Administrative Agent, not later than 8:00 a.m. at
least five Business Days prior to the date upon which the related Letter of
Credit is proposed to be issued (or such shorter period as may be acceptable to
the relevant Issuing Lender, but in any event providing not less than one
Business Day's notice to the Administrative Agent). The Administrative Agent
shall promptly notify the relevant Issuing Lender whether such Request for
Letter of Credit, and the issuance of a Letter of Credit pursuant thereto,
conforms to the requirements of this Agreement. Upon issuance, amendment to or
extension of a Letter of Credit, the relevant Issuing Lender shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify the Lenders, of the amount and terms thereof.

(d)On the Closing Date, each Lender shall be deemed to have purchased a pro rata
participation in each Existing Letter of Credit from the relevant Issuing Lender
in an amount equal to that Lender's Applicable Percentage times the amount of
such Existing Letter of Credit. Upon the issuance of each other Letter of
Credit, each Lender shall be deemed to have purchased a pro rata participation
in such Letter of Credit from the relevant Issuing Lender in an amount equal to
that Lender's Applicable Percentage times the amount of such Letter of Credit.
Without limiting the scope and nature of each Lender's participation in any
Letter of Credit, to the extent that the relevant Issuing Lender has not been
reimbursed by the Borrower which is the account party for any Letter of Credit
for any payment required to be made by the relevant Issuing Lender thereunder,
each Lender shall, pro rata according to its Applicable Percentage, reimburse
the relevant Issuing Lender promptly upon demand for the amount of such payment.
The obligation of each Lender to so reimburse the relevant Issuing Lender shall
be absolute and unconditional and shall not be affected by the occurrence of an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of Borrowers to reimburse the
relevant Issuing Lender for the amount of any payment made by the relevant
Issuing Lender under any Letter of Credit together with interest as hereinafter
provided.

(e)Promptly and in any event within one Business Day following any drawing upon
a Letter of Credit, the amendment or extension thereof, the Issuing Bank for
that Letter of Credit shall provide notice thereof to the Administrative Agent.
Each Borrower agrees to pay to the relevant Issuing Lender an amount equal to
any payment made by the relevant Issuing Lender with respect to each Letter of
Credit within one Business Day after demand made by the relevant Issuing Lender
therefor (which demand the relevant Issuing Lender shall make promptly and in
any event shall make upon the request of the Requisite Lenders), together with
interest on such amount from the date of any payment made by the relevant
Issuing Lender at the rate applicable to Base Rate Loans for three Business Days
and thereafter at the Default Rate. The principal amount of any such payment
shall be used to reimburse the relevant Issuing Lender for the payment made by
it under the Letter of Credit and, to the

26

--------------------------------------------------------------------------------



extent that the Lenders have not reimbursed the relevant Issuing Lender pursuant
to Section 2.4(d), the interest amount of any such payment shall be for the
account of the relevant Issuing Lender. Each Lender that has reimbursed the
relevant Issuing Lender pursuant to Section 2.4(d) for its Applicable Percentage
of any payment made by the relevant Issuing Lender under a Letter of Credit
shall thereupon acquire a pro rata participation, to the extent of such
reimbursement, in the claim of the relevant Issuing Lender against Borrowers for
reimbursement of principal and interest under this Section 2.4(e) and shall
share, in accordance with that pro rata participation, in any principal payment
made by Borrowers with respect to such claim and in any interest payment made by
Borrowers (but only with respect to periods subsequent to the date such Lender
reimbursed the relevant Issuing Lender) with respect to such claim. The relevant
Issuing Lender shall promptly make available to the Administrative Agent, which
will thereupon remit to the appropriate Lenders, in immediately available funds,
any amounts due to the Lenders under this Section.

(f)Each Borrower may, pursuant to a Request for Loan, request that Advances be
made pursuant to Section 2.1(b) to provide funds for the payment required by
Section 2.4(e) and, for this purpose, the conditions precedent set forth in
Article 8 shall not apply. The proceeds of such Advances shall be paid directly
by the Administrative Agent to the relevant Issuing Lender to reimburse it for
the payment made by it under the Letter of Credit.

(g)If Borrowers fail to make the payment required by Section 2.4(e) within the
time period therein set forth, in lieu of the reimbursement to the relevant
Issuing Lender under Section 2.4(d) the relevant Issuing Lender may (but is not
required to), without notice to or the consent of Borrowers, require that the
Administrative Agent request that the Lenders make Advances under the Aggregate
Commitments in an aggregate amount equal to the amount paid by that Issuing
Lender with respect to that Letter of Credit (the "Unreimbursed Amount") and,
for this purpose, the conditions precedent set forth in Article 8 shall not
apply. The proceeds of such Advances shall be paid by the Administrative Agent
directly to the relevant Issuing Lender to reimburse it for the payment made by
it under the Letter of Credit.

(h)The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(i)The obligation of Borrowers to pay to each Issuing Lender the amount of any
payment made by that Issuing Lender under any Letter of Credit shall be
absolute, unconditional, and irrevocable. Without limiting the foregoing,
Borrowers' obligations shall not be affected by any of the following
circumstances:

(i)any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;

(iii)the existence of any claim, setoff, defense, or other rights which any
Borrower may have at any time against any Issuing Lender or any other Creditor,
any beneficiary of the Letter of Credit (or any persons or entities for whom any
such beneficiary may be acting) or any other Person, whether in connection with
the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto, or any unrelated transactions;

(iv)any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

27

--------------------------------------------------------------------------------



(v)payment by the relevant Issuing Lender under the Letter of Credit against
presentation of a draft or any accompanying document which does not strictly
comply with the terms of the Letter of Credit;

(vi)the existence, character, quality, quantity, condition, packing, value or
delivery of any Property purported to be represented by documents presented in
connection with any Letter of Credit or any difference between any such Property
and the character, quality, quantity, condition, or value of such Property as
described in such documents;

(vii)the time, place, manner, order or contents of shipments or deliveries of
Property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

(viii)the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

(ix)any failure or delay in notice of shipments or arrival of any Property;

(x)any error in the transmission of any message relating to a Letter of Credit
not caused by the relevant Issuing Lender, or any delay or interruption in any
such message;

(xi)any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of the relevant Issuing Lender;

(xii)so long as the relevant Issuing Lender in good faith determines that the
contract or document appears to comply with the terms of the Letter of Credit,
the form, accuracy, genuineness or legal effect of any contract or document
referred to in any document submitted to the relevant Issuing Lender in
connection with a Letter of Credit; and

(xiii)where the relevant Issuing Lender has acted in good faith and observed
general banking usage, any other circumstances whatsoever.



(j)Each Issuing Lender shall be entitled to the protection accorded to the
Administrative Agent pursuant to Article 10, mutatis mutandis.

(k)Unless otherwise expressly agreed by an Issuing Lender and a Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), such Letter of Credit shall provide that (i) the
rules of the ISP shall apply to it if it is a standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce (the "ICC") at
the time of issuance (including the ICC decision published by the Commission on
Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to it if it is a commercial Letter of Credit.

        2.5    Swing Line.    

(a)Subject to the terms and conditions set forth herein, the Swing Line Lender
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.5, to make Swing Line Advances in Dollars to any Borrower from time to
time from the Closing Date through the Business Day prior to the Maturity Date
in such amounts as that Borrower may request, provided that:

(i)after giving effect to such Swing Line Advance, the Swing Line Outstandings
shall not exceed $50,000,000,

(ii)after giving effect to such Swing Line Advance, the Total Outstandings shall
not exceed the Aggregate Commitments at any time,

28

--------------------------------------------------------------------------------



(iii)without the consent of all of the Lenders, no Swing Line Advance may be
made during the continuation of any Default or Event of Default,

(iv)without the consent of all of the Lenders, the Total Outstandings of each
Borrower designated as such in accordance with Section 2.9 shall not exceed the
Aggregate Sublimit for that Borrower at any time, and

(v)the Swing Line Lender has not given at least twenty-four hours prior notice
to the Parent that availability under the Swing Line is suspended or terminated.

Borrowers may borrow, repay and reborrow under this Section 2.5. Unless notified
to the contrary by the Swing Line Lender, borrowings under the Swing Line may be
made in amounts which are integral multiples of $100,000 upon telephonic request
by a Responsible Official of any Borrower made to the Administrative Agent not
later than 1:00 p.m., California local time, on the Business Day of the
requested Swing Line Advance (which telephonic request shall be promptly
confirmed in writing by telecopier). Promptly after receipt of such a request
for a Swing Line Advance, the Administrative Agent shall provide telephonic
verification to the Swing Line Lender that, after giving effect to such request,
the Total Outstandings shall not exceed the Aggregate Commitments (and such
verification shall be promptly confirmed in writing by telecopier). Unless the
Swing Line Lender otherwise agrees, each repayment of a Swing Line Advance shall
be in an amount which is an integral multiple of $100,000. If a Borrower
instructs the Swing Line Lender to debit its demand deposit account at the Swing
Line Lender in the amount of any payment with respect to a Swing Line Advance,
or the Swing Line Lender otherwise receives repayment, after 3:00 p.m.,
California local time, on a Business Day, such payment shall be deemed received
on the next Business Day. The Swing Line Lender shall promptly notify the
Administrative Agent of the Swing Line Outstandings each time there is a change
therein.

(b)Swing Line Advances shall bear interest at a fluctuating rate per annum equal
to that applicable from time to time for Base Rate Loans. Interest shall be
payable on such dates, not more frequent than monthly, as may be specified by
the Swing Line Lender and in any event on the Maturity Date. The Swing Line
Lender shall be responsible for submitting invoices to the Borrowers for such
interest. The interest payable on Swing Line Advances shall be solely for the
account of the Swing Line Lender unless and until the Lenders fund their
participations therein pursuant to Section 2.5(d).

(c)The Swing Line Advances shall be payable on demand made by the Swing Line
Lender and in any event on the Maturity Date.

(d)Upon the making of a Swing Line Advance, each Lender shall be deemed to have
purchased from the Swing Line Lender a participation therein in an amount equal
to that Lender's Applicable Percentage times the amount of the Swing Line
Advance. Upon demand made by the Swing Line Lender, each Lender shall, according
to its Applicable Percentage, promptly provide to the Swing Line Lender its
purchase price therefor in an amount equal to its participation therein. The
obligation of each Lender to so provide its purchase price to the Swing Line
Lender shall be absolute and unconditional (except only demand made by the Swing
Line Lender) and shall not be affected by the occurrence of a Default or Event
of Default; provided that no Lender shall be obligated to purchase its
Applicable Percentage of

(i)Swing Line Advances to the extent that Swing Line Outstandings are in excess
of $50,000,000 and

(ii)any Swing Line Advance made (absent the consent of all of the Lenders) when
the Swing Line Lender has written notice that a Default or Event of Default has
occurred and such Default or Event of Default remains continuing.

29

--------------------------------------------------------------------------------





Each Lender that has provided to the Swing Line Lender the purchase price due
for its participation in Swing Line Advances shall thereupon acquire a pro rata
participation, to the extent of such payment, in the claim of the Swing Line
Lender against Borrowers for principal and interest and shall share, in
accordance with that pro rata participation, in any principal payment made by
Borrowers with respect to such claim and in any interest payment made by
Borrowers (but only with respect to periods subsequent to the date such Lender
paid the Swing Line Lender its purchase price) with respect to such claim.

(e)In the event that the Swing Line Outstandings are in excess of $10,000,000 on
10 consecutive Business Days then, on the next Business Day (unless the relevant
Borrower has made other arrangements acceptable to the Swing Line Lender to
reduce the Swing Line Outstandings below $10,000,000) that Borrower shall
request a Loan in an amount sufficient to reduce the Swing Line Outstandings
below $10,000,000. In addition, upon any demand for payment of the Swing Line
Outstandings by the Swing Line Lender (unless Borrowers have made other
arrangements acceptable to the Swing Line Lender to reduce the Swing Line
Outstandings to $0), the relevant Borrower shall request a Loan in an amount
sufficient to repay all Swing Line Outstandings (and, for this purpose,
Section 2.1(d) shall not apply). In each case, the Administrative Agent shall
automatically provide the responsive Advances made by each Lender to the Swing
Line Lender (which the Swing Line Lender shall then apply to the Swing Line
Outstandings). In the event that any Borrower fails to request a Loan within the
time specified by Section 2.2 on any such date, the Administrative Agent may,
but shall not be required to, without notice to or the consent of Borrowers,
cause Advances to be made by the Lenders to that Borrower in amounts which are
sufficient to reduce the Swing Line Outstandings as required above. The
conditions precedent set forth in Article 8 shall not apply to Advances to be
made by the Lenders pursuant to the three preceding sentences. The proceeds of
such Advances shall be paid by the Administrative Agent directly to the Swing
Line Lender for application to the Swing Line Outstandings.

        2.6    Voluntary Increase to the Aggregate Commitments.    

(a)Provided that no Default or Event of Default then exists, Parent and the
Borrowers may, upon at least 30 days notice to the Administrative Agent (which
shall promptly provide a copy of such notice to the Lenders), propose to ratably
increase the aggregate amount of the Aggregate Commitments by an aggregate
amount not to exceed $500,000,000 (the amount of any such ratable increase of
the Aggregate Commitments being referred to as the "Increased Commitment"). Each
Lender party to this Agreement at such time shall have the right (but no
obligation), for a period of 15 days following receipt of such notice, to elect
by notice to Parent and the Borrowers and the Administrative Agent to increase
its Commitment by a principal amount which bears the same ratio to the Increased
Commitment as its then Commitment bears to the Aggregate Commitments then
existing. Each Lender which fails to respond to any such request shall be
conclusively deemed to have refused to consent to an increase in its Commitment.

(b)If any Lender party to this Agreement shall not elect to increase its
Commitment pursuant to Section 2.6(a), Parent and the Borrowers may designate
another Person which qualifies as an Eligible Assignee (which may be, but need
not be, one or more of the existing Lenders) which at the time agrees to

(i)in the case of any such Person that is an existing Lender, increase its
Commitment and

(ii)in the case of any other such Person (an "Additional Lender"), become a
party to this Agreement.

30

--------------------------------------------------------------------------------





The sum of the increases in the Aggregate Commitments of the existing Lenders
pursuant to this clause (b) plus the Commitments of the Additional Lenders shall
not in the aggregate exceed the unsubscribed amount of the Increased Commitment.

(c)An increase in the aggregate amount of the Aggregate Commitments pursuant to
this Section 2.6 shall become effective upon the receipt by the Administrative
Agent of an agreement in form and substance satisfactory to the Administrative
Agent signed by the Parent and the Borrowers, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with such evidence of appropriate corporate
authorization on the part of Parent and the Borrowers and the Additional Lenders
with respect to the Increased Commitment as the Administrative Agent may
reasonably request.

        2.7    Voluntary Reduction of the Aggregate Commitments.    Borrowers
shall have the right, at any time and from time to time, without penalty or
charge, upon at least three Business Days prior written notice to the
Administrative Agent, voluntarily to reduce or to terminate, permanently and
irrevocably, in aggregate principal amounts in an integral multiple of
$1,000,000 but not less than $10,000,000, all or a portion of the then
undisbursed portion of the Aggregate Commitments, provided that any such
reduction or termination shall be accompanied by payment of all accrued and
unpaid commitment fees with respect to the portion of the Aggregate Commitments
being reduced or terminated. The Administrative Agent shall promptly notify the
Lenders of any reduction of the Aggregate Commitments under this Section 2.7.

        2.8    Optional Termination of Aggregate Commitments.    Following the
occurrence of a Change in Control, the Requisite Lenders may in their sole and
absolute discretion elect, during the sixty day period immediately subsequent to
the later of

(a)such occurrence and

(b)the earlier of

(i)receipt of Borrowers' written notice to the Administrative Agent of such
occurrence and

(ii)if no such notice has been received by the Administrative Agent, the date
upon which the Administrative Agent and the Lenders have actual knowledge
thereof, to terminate the Aggregate Commitments.

In any such case the Aggregate Commitments shall be terminated effective on the
date which is sixty days subsequent to the date of written notice from the
Administrative Agent to Borrowers thereof, and

(i)to the extent that there are then any Obligations outstanding, the same shall
be immediately due and payable, and

(ii)to the extent that any Letters of Credit are then outstanding, Borrowers
shall provide cash collateral for the same.

        2.9    Additional Borrowers.    From time to time following the Closing
Date and when no Default or Event of Default exists, Parent and Company (and
each other Borrower then a party to this Agreement) may jointly designate one or
more additional Wholly-Owned Subsidiaries as additional co-borrowers under the
Aggregate Commitments in accordance with the provisions of this Section 2.9.

31

--------------------------------------------------------------------------------




Prior to the effectiveness of any such designation each such additional Borrower
shall have duly authorized, executed and delivered to the Administrative Agent
each of the following:

(a)an Election to Become a Borrower, setting forth the proposed Aggregate
Sublimit for that Borrower, together with such other documents, certificates,
resolutions, opinions and other assurances as the Administrative Agent may
reasonably require in connection therewith; and

(b)Committed Advance Notes and Swing Line Documents.

Promptly following the submission of the foregoing documents, the Administrative
Agent shall inform the Lenders of the proposed designation and the proposed
Aggregate Sublimit. Unless the Requisite Lenders have objected in writing to the
proposed designee or Aggregate Sublimit within 10 Business Days following such
notice from the Administrative Agent (which objection may be in the sole
discretion of each Lender), the Administrative Agent shall notify the Borrowers
that the appointment is accepted, whereupon the proposed new Borrower shall be a
Borrower for all purposes of this Agreement, with the Aggregate Sublimit set
forth in its Election to Become a Borrower.

        2.10    Payment Presumptions by Administrative Agent.    

(a)Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Loan that such
Lender will not make available to the Administrative Agent such Lender's share
of such Committed Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.1 and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Loan available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at

(i)in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and

(ii)in the case of a payment to be made by the Borrowers, the interest rate
applicable to Base Rate Loans.

If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Lender pays its share of the applicable
Committed Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender's Committed Loan included in such Committed Loan. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b)Payments by Borrower. Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lender, as the case may be, the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent

32

--------------------------------------------------------------------------------



forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(c)A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this Section 2.10 shall be conclusive, absent
manifest error.

        2.11    Sharing of Payments by Lenders.    If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Advances held by
it resulting in such Lender's receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall

(a)notify the Administrative Agent of such fact, and

(b)purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Advances of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them,

provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section 2.11 shall not be construed to apply to

(x)any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or

(y)any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 2.11 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

33

--------------------------------------------------------------------------------



ARTICLE 3
PAYMENTS AND FEES

        3.1    Principal and Interest.    

(a)Interest shall be payable on the outstanding daily unpaid principal amount of
each Advance from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth or provided for herein before and
after default, before and after maturity, before and after judgment, and before
and after the commencement of any proceeding under any Debtor Relief Law, with
interest on overdue interest to bear interest at the Default Rate to the fullest
extent permitted by applicable Laws.

(b)Interest accrued on each Base Rate Loan on each Quarterly Payment Date, and
on the date of any prepayment of the Committed Advance Notes pursuant to
Section 3.1(f), shall be due and payable on that day. Except as otherwise
provided in Section 3.9, the unpaid principal amount of any Base Rate Loan shall
bear interest at a fluctuating rate per annum equal to the Base Rate plus the
Base Rate Margin. Each change in the interest rate under this Section 3.1(b) due
to a change in the Base Rate shall take effect simultaneously with the
corresponding change in the Base Rate.

(c)Interest accrued on each Eurodollar Rate Loan having a Interest Period of
three months or less shall be due and payable on the last day of the related
Interest Period. Interest accrued on each other Eurodollar Rate Loan shall be
due and payable on the date which is three months after the date such Eurodollar
Rate Loan was made (and, in the event that all of the Lenders have approved a
Interest Period of longer than 6 months, every three months thereafter through
the last day of the Interest Period) and on the last day of the related Interest
Period. Except as otherwise provided in Sections 3.1(d) and 3.9, the unpaid
principal amount of any Eurodollar Rate Loan shall bear interest at a rate per
annum equal to the Eurodollar Rate for that Eurodollar Rate Loan plus the
Eurodollar Margin.

(d)During the existence of a Default or Event of Default, the Requisite Lenders
may determine that any or all then outstanding Eurodollar Rate Loans shall be
converted to Base Rate Loans. Such conversion shall be effective upon notice to
Borrowers from the Requisite Lenders (or from the Administrative Agent on behalf
of the Requisite Lenders) and shall continue so long as such Default or Event of
Default continues to exist.

(e)If not sooner paid, the principal Indebtedness evidenced by the Notes shall
be payable as follows:

(i)the principal amount of each Eurodollar Rate Loan shall be payable on the
last day of the Interest Period for such Loan;

(ii)the amount, if any, by which the Total Outstandings at any time exceed the
Aggregate Commitments shall be payable immediately, and shall be applied to the
ratable payment of the Committed Advance Notes; and

(iii)the principal Indebtedness evidenced by the Committed Advance Notes shall
in any event be payable on the Maturity Date.

(f)The Committed Advance Notes may, at any time and from time to time,
voluntarily be paid or prepaid in whole or in part without premium or penalty,
except that with respect to any voluntary prepayment under this Section 3.1(f),

(i)any partial prepayment shall be in an integral multiple of $1,000,000 but not
less than $10,000,000,

34

--------------------------------------------------------------------------------



(ii)the Administrative Agent shall have received written notice of any
prepayment by 9:00 a.m., California local time on a Business Day on the date of
prepayment in the case of a Base Rate Loan, and three Business Days, in the case
of a Eurodollar Rate Loan, before the date of prepayment, which notice shall
identify the date and amount of the prepayment and the Loan(s) being prepaid,

(iii)each prepayment of principal shall be accompanied by payment of interest
accrued to the date of payment on the amount of principal paid and

(iv)any payment or prepayment of all or any part of any Eurodollar Rate Loan on
a day other than the last day of the applicable Interest Period shall be subject
to Section 3.8(d).



(g)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 3.1(g) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

        3.2    Arrangement Fee.    On the Closing Date, Parent and the Company
shall pay to each Lead Arranger an arrangement fee in the amount heretofore
agreed upon by letter agreement among Parent, the Company and each such Lead
Arranger. Such arrangement fees are for the services of the Lead Arrangers in
arranging the credit facilities under this Agreement and are fully earned when
paid. These arrangement fees are earned as of the date hereof and are
nonrefundable.

        3.3    Upfront Fees; Amendment Fees.    

(a)On the Closing Date, Parent and the Company shall pay to the Administrative
Agent, for the respective accounts of the Lenders, upfront fees in the
respective amounts set forth in a writing addressed to each Lender by the Lead
Arrangers. Such fees are for the credit facility committed by each Lender under
this Agreement and are fully earned when paid. The upfront fees paid to each
Lender are solely for its own account and are nonrefundable.

(b)On the Closing Date, Parent and the Company shall pay to the Administrative
Agent, for the respective accounts of the Lenders who were also "Lenders" under
the Existing Credit Agreement, amendment fees in the respective amounts set
forth in a writing addressed to each such Lender by the Lead Arrangers.    Such
fees are for the credit facility committed by each Lender under this Agreement
and are fully earned when paid. The upfront fees paid to each Lender are solely
for its own account and are nonrefundable.


        3.4    Facility Fees.    On the last day of each Pricing Period,
Borrowers shall pay to the Administrative Agent, for the respective accounts of
the Lenders, pro rata according to their Applicable Percentage, a facility fee
equal to

(a)the Facility Fee Rate per annum for that Pricing Period times

(b)the actual daily amount by of the Aggregate Commitments (whether drawn or
undrawn) during that Pricing Period.

        3.5    Letter of Credit Fees.    Concurrently with the issuance of each
Letter of Credit, Borrowers shall pay a letter of credit issuance fee to the
relevant Issuing Lender, for the sole account of that Issuing Lender, in an
amount set forth in a letter agreement between the Parent and each Issuing
Lender. Each letter of credit issuance fee is nonrefundable. On each Quarterly
Payment Date and on the Maturity Date, Borrowers shall also pay to the
Administrative Agent in arrears, for the ratable account of the Lenders in
accordance with their Applicable Percentage, letter of credit fees in an amount
equal to the Letter of Credit Fee per annum times the actual daily L/C
Obligations of all Letters of Credit for the period from the Closing Date or the
most recent Quarterly Payment Date.

35

--------------------------------------------------------------------------------




        3.6    Agency Fees.    Borrowers shall pay to the Administrative Agent
an agency fee in such amounts and at such times as heretofore agreed upon by
letter agreement among Parent, the Borrowers and the Administrative Agent. The
agency fee is for the services to be performed by the Administrative Agent in
acting as Administrative Agent and is fully earned on the date paid. The agency
fee paid to the Administrative Agent is solely for its own account and is
nonrefundable.

        3.7    Increased Commitment Costs.    If any Lender shall determine that
the introduction after the Closing Date of any applicable law, rule, regulation
or guideline regarding capital adequacy, or any change therein or any change in
the interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Lender (or its Eurodollar Lending Office) or any
corporation controlling the Lender, with any request, guidelines or directive
regarding capital adequacy (whether or not having the force of law) of any such
central bank or other authority, affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy and such Lender's
desired return on capital) determines that the amount of such capital is
increased, or the rate of return on capital is reduced, as a consequence of its
obligations under this Agreement, then such Lender shall promptly give notice to
the Borrowers and the Administrative Agent of such determination. Thereafter,
the Borrowers shall pay to such Lender, within five Business Days following
written demand therefor (setting forth the additional amounts owed to such
Lender and the basis of the calculation thereof in reasonable detail),
additional amounts sufficient to compensate such Lender in light of such
circumstances, to the extent reasonably allocable to such obligations under this
Agreement. Each Lender shall afford treatment to Borrowers under this
Section 3.7 which is substantially similar to that which such Lender affords to
its other similarly situated customers.

        3.8    Eurodollar Costs and Related Matters.    

(a)If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance shall:

(i)subject any Lender or its Eurodollar Lending Office to any tax, duty or other
charge or cost with respect to any Eurodollar Rate Advance, any of its Notes
evidencing Eurodollar Rate Loans or its obligation to make Eurodollar Rate
Advances, or shall change the basis of taxation of payments to any Lender of the
principal of or interest on any Eurodollar Rate Advance or any other amounts due
under this Agreement in respect of any Eurodollar Rate Advance, any of its Notes
evidencing Eurodollar Rate Loans or its obligation to make Eurodollar Rate
Advances, excluding, with respect to each Creditor, and any Affiliate or
Eurodollar Lending Office thereof, (A) taxes imposed on or measured in whole or
in part by its net income or capital and franchise taxes imposed on it, (B) any
withholding taxes or other taxes based on net income (other than withholding
taxes and taxes based on net income resulting from or attributable to any change
in any law, rule or regulation or any change in the interpretation or
administration of any law, rule or regulation by any Governmental Agency) or
(C) any withholding taxes or other taxes based on net income for any period with
respect to which it has failed to provide Borrowers with the appropriate form or
forms required by Section 11.21, to the extent such forms are then required by
applicable Laws;

(ii)impose, modify or deem applicable any reserve not applicable or deemed
applicable on the date hereof (including, without limitation, any reserve
imposed by the Board of Governors of the Federal Reserve System, but excluding
the Eurodollar Reserve Percentage taken into account in calculating the
Eurodollar Rate), special deposit, capital or similar requirements against
assets of, deposits with or for the account of, or credit extended by, any
Lender or its Eurodollar Lending Office; or

36

--------------------------------------------------------------------------------



(iii)impose on any Lender or its Eurodollar Lending Office or the Designated
Eurodollar Market any other condition materially affecting any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Loans, its obligation to
make Eurodollar Rate Advances or this Agreement, or shall otherwise materially
affect any of the same;

and the result of any of the foregoing, as determined by such Lender, increases
the cost to such Lender or its Eurodollar Lending Office of making or
maintaining any Eurodollar Rate Advance or in respect of any Eurodollar Rate
Advance, any of its Notes evidencing Eurodollar Rate Loans or its obligation to
make Eurodollar Rate Advances or reduces the amount of any sum received or
receivable by such Lender or its Eurodollar Lending Office with respect to any
Eurodollar Rate Advance, any of its Notes evidencing Eurodollar Rate Loans or
its obligation to make Eurodollar Rate Advances (assuming such Lender's
Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance in the
Designated Eurodollar Market), then, provided that such Lender makes demand upon
Borrowers (with a copy to the Administrative Agent) within 90 days following the
date upon which it becomes aware of any such event or circumstance, Borrowers
shall within five Business Days pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction
(determined as though such Lender's Eurodollar Lending Office had funded 100% of
its Eurodollar Rate Advance in the Designated Eurodollar Market). Each of the
Borrowers hereby jointly and severally (but as between Borrowers, ratably)
indemnifies each Lender against, and agrees to hold each Lender harmless from
and reimburse such Lender within five Business Days after demand for (without
duplication) all costs, expenses, claims, penalties, liabilities, losses, legal
fees and damages incurred or sustained by each Lender in connection with this
Agreement, or any of the rights, obligations or transactions provided for or
contemplated herein, as a result of the existence or occurrence of any Special
Eurodollar Circumstance. A statement of any Lender claiming compensation under
this clause and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. Each Lender
agrees to endeavor promptly to notify Borrowers of any event of which it has
actual knowledge, occurring after the Closing Date, which will entitle such
Lender to compensation pursuant to this Section 3.8 and agrees to designate a
different Eurodollar Lending Office if such designation will avoid the need for
or reduce the amount of such compensation and will not, in the judgment of such
Lender, otherwise be materially disadvantageous to such Lender. If any Lender
claims compensation under this Section 3.8, Borrowers may at any time, upon at
least four Eurodollar Business Days' prior notice to the Administrative Agent
and such Lender and upon payment in full of the amounts provided for in this
Section 3.8 through the date of such payment plus any prepayment fee required by
Section 3.8(d), pay in full the affected Eurodollar Rate Advances of such Lender
or request that such Eurodollar Rate Advances be converted to Base Rate
Advances. To the extent that any Lender which receives any payment from
Borrowers under this Section 3.8 later receives any funds which are identifiable
as a reimbursement or rebate of such amount from any other Person, such Lender
shall promptly refund such amount to Borrowers.

(b)If the existence or occurrence of any Special Eurodollar Circumstance shall,
in the opinion of any Lender, make it unlawful, impossible or impracticable for
such Lender or its Eurodollar Lending Office to make, maintain or fund its
portion of any Eurodollar Rate Loan, or materially restrict the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
Designated Eurodollar Market, or to determine or charge interest rates based
upon the Eurodollar Rate, and such Lender shall so notify the Administrative
Agent, then such Lender's obligation to make Eurodollar Rate Advances shall be
suspended for the duration of such illegality, impossibility or impracticability
and the Administrative Agent forthwith shall give notice thereof to the other
Lenders and Borrowers. Upon receipt of such notice, the outstanding principal
amount of such Lender's Eurodollar Rate Advances, together with accrued interest
thereon, automatically shall be converted to Base Rate Advances on

37

--------------------------------------------------------------------------------



either (i) the last day of the Interest Period(s) applicable to such Eurodollar
Rate Advances if such Lender may lawfully continue to maintain and fund such
Eurodollar Rate Advances to such day(s) or (ii) immediately if such Lender may
not lawfully continue to fund and maintain such Eurodollar Rate Advances to such
day(s), provided that in such event the conversion shall not be subject to
payment of a prepayment fee under Section 3.8(d). Each Lender agrees to endeavor
promptly to notify Borrowers of any event of which it has actual knowledge,
occurring after the Closing Date, which will cause that Lender to notify the
Administrative Agent under this Section 3.8(b), and agrees to designate a
different Eurodollar Lending Office if such designation will avoid the need for
such notice and will not, in the judgment of such Lender, otherwise be
disadvantageous to such Lender. In the event that any Lender is unable, for the
reasons set forth above, to make, maintain or fund its portion of any Eurodollar
Rate Loan, such Lender shall fund such amount as a Base Rate Advance for the
same period of time, and such amount shall be treated in all respects as a Base
Rate Advance. Any Lender whose obligation to make Eurodollar Rate Advances has
been suspended under this Section 3.8(b) shall promptly notify the
Administrative Agent and Borrowers of the cessation of the Special Eurodollar
Circumstance which gave rise to such suspension.

(c)If, with respect to any proposed Eurodollar Rate Loan:

(i)the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Lenders, deposits in Dollars (in the
applicable amounts) are not being offered to any Lender in the Designated
Eurodollar Market for the applicable Interest Period; or

(ii)the Requisite Lenders advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent

(A)does not represent the effective pricing to such Lenders for deposits in
Dollars in the Designated Eurodollar Market in the relevant amount for the
applicable Interest Period, or

(B)will not adequately and fairly reflect the cost to such Lenders of making the
applicable Eurodollar Rate Advances;

then the Administrative Agent forthwith shall give notice thereof to Borrowers
and the Lenders, whereupon until the Administrative Agent notifies Borrowers
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Lenders to make any future Eurodollar Rate Advances shall be
suspended. If at the time of such notice there is then pending a Request for
Loan that specifies a Eurodollar Rate Loan, such Request for Loan shall be
deemed to specify a Base Rate Loan.

(d)Upon payment or prepayment of any Eurodollar Rate Advance, (other than as the
result of a conversion required under Section 3.1(d) or 3.8(b)), on a day other
than the last day in the applicable Interest Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
any Borrower (for a reason other than the failure of a Lender to make an
Advance) to borrow on the date or in the amount specified for a Eurodollar Rate
Loan in any Request for Loan, Borrowers shall pay to the appropriate Lender
within five Business Days after demand a prepayment fee or failure to borrow
fee, as the case may be, (determined as though 100% of the Eurodollar Rate
Advance had been funded in the Designated Eurodollar Market) equal to the sum
of:

(i)principal amount of the Eurodollar Rate Advance prepaid or not borrowed, as
the case may be, times the quotient of

38

--------------------------------------------------------------------------------



(A)the number of days between the date of prepayment or failure to borrow, as
applicable, and the last day in the applicable Interest Period, divided by

(B)360, times the applicable Interest Differential (provided that the product of
the foregoing formula must be a positive number); plus

(C)all out-of-pocket expenses incurred by the Lender reasonably attributable to
such payment, prepayment or failure to borrow.

Each Lender's determination of the amount of any prepayment fee payable under
this Section 3.8(d) shall be conclusive in the absence of manifest error.

        3.9    Default Rate.    If any installment of principal or interest or
any fee or cost or other amount payable under any Loan Document to any Creditor
is not paid when due, then such overdue Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the sum
of the Base Rate plus the Base Rate Margin plus 2%, to the fullest extent
permitted by applicable Laws. In addition, if any Event of Default has occurred
and remains continuing, then at the option of the Requisite Lenders, all of the
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the sum of the Base Rate plus the Base Rate Margin
plus 2%, to the fullest extent permitted by applicable Laws. Accrued and unpaid
interest on past due amounts (including, without limitation, interest on past
due interest) shall be compounded monthly, on the last day of each calendar
month, to the fullest extent permitted by applicable Laws.

        3.10    Computation of Interest and Fees.    Computation of interest on
Base Rate Loans calculated with reference to the prime rate shall be calculated
on the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed; computation of interest on Base Rate Loans calculated by
reference to the Federal Funds Rate, and on Eurodollar Rate Loans and all fees
under this Agreement shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed. Each Borrower acknowledges that such latter
calculation method will result in a higher yield to the Lenders than a method
based on a year of 365 or 366 days. Interest shall accrue on each Loan for the
day on which the Loan is made; interest shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid. Any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.

        3.11    Non-Business Days.    Subject to clause (b) of the definition of
"Interest Period," if any payment to be made by Borrowers or any other Party
under any Loan Document shall come due on a day other than a Business Day,
payment shall instead be considered due on the next succeeding Business Day and
the extension of time shall be reflected in computing interest and fees.

        3.12    Manner and Treatment of Payments.    

(a)Each payment hereunder (except payments with respect to Swing Line
Obligations and payments pursuant to Sections 3.7, 3.8, and 11.3) or on the
Notes or under any other Loan Document shall be made without setoff,
counterclaim, recoupment or other deduction of any kind to the Administrative
Agent, at the Administrative Agent's Office, for the account of each of the
Lenders or the Administrative Agent, as the case may be, in immediately
available funds not later than 11:00 a.m., California local time, on the day of
payment (which must be a Business Day), other than payments with respect to
Swing Line Advances, which must be received by 3:00 p.m., California local time,
on the day of payment (which must be a Business Day). All payments received
after these deadlines shall be deemed received on the next succeeding Business
Day. The amount of all payments received by the Administrative Agent for the
account of each Lender shall be immediately paid by the Administrative Agent to
the applicable Lender in immediately available funds and, if such payment was
received by the Administrative Agent by 11:00 a.m., California local time, on a
Business Day and not so made available to the account of a Lender on that
Business Day, the Administrative Agent shall

39

--------------------------------------------------------------------------------



reimburse that Lender for the cost to such Lender of funding the amount of such
payment at the Federal Funds Rate. All payments shall be made in lawful money of
the United States of America.

(b)Each payment or prepayment on account of any Committed Loan shall be applied
pro rata according to the outstanding Committed Advances made by each Lender
comprising such Committed Loan.

(c)Each Lender shall use its best efforts to keep a record of Advances made by
it and payments received by it with respect to each of its Notes and such record
shall, as against Borrowers, be presumptive evidence absent manifest error of
the amounts owing. Notwithstanding the foregoing sentence, no Lender shall be
liable to any Party for any failure to keep such a record.

(d)Each payment of any amount payable by Borrowers or any other Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without reduction by reason of, any taxes, assessments or other charges imposed
by any Governmental Agency, central bank or comparable authority, excluding, in
the case of each Creditor, and any Affiliate or Eurodollar Lending Office
thereof, (i) taxes imposed on or measured in whole or in part by its net income
or capital and franchise taxes imposed on it, (ii) any withholding taxes or
other taxes based on net income (other than withholding taxes and taxes based on
net income resulting from or attributable to any change in any law, rule or
regulation or any change in the interpretation or administration of any law,
rule or regulation by any Governmental Agency) or (iii) any withholding taxes or
other taxes based on net income for any period with respect to which it has
failed to provide Borrowers with the appropriate form or forms required by
Section 11.21, to the extent such forms are then required by applicable Laws,
(all such non-excluded taxes, assessments or other charges being hereinafter
referred to as "Taxes"). To the extent that Parent or any Borrower is obligated
by applicable Laws to make any deduction or withholding on account of Taxes from
any amount payable to any Lender under this Agreement, Parent or that Borrower
shall (i) make such deduction or withholding and pay the same to the relevant
Governmental Agency and (ii) pay such additional amount to that Lender as is
necessary to result in that Lender's receiving a net after-Tax amount equal to
the amount to which that Lender would have been entitled under this Agreement
absent such deduction or withholding. If and when receipt of such payment
results in an excess payment or credit to that Lender on account of such Taxes,
that Lender shall promptly refund such excess to Parent or the appropriate
Borrower.

        3.13    Funding Sources.    Nothing in this Agreement shall be deemed to
obligate any Lender to obtain the funds for any Loan or Advance in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan or Advance in any
particular place or manner.

        3.14    Failure to Charge Not Subsequent Waiver.    Any decision by the
Creditors not to require payment of any interest (including interest arising
under Section 3.9), fee, cost or other amount payable under any Loan Document,
or to calculate any amount payable by a particular method, on any occasion shall
in no way limit or be deemed a waiver of the Creditor's right to require full
payment of any interest (including interest arising under Section 3.9), fee,
cost or other amount payable under any Loan Document on any other or subsequent
occasion.

        3.15    Fee Determination Detail.    Each Creditor shall provide
reasonable detail to Parent and the Borrowers regarding the manner in which the
amount of any payment to that Creditor under Article 3 has been determined,
concurrently with demand for such payment.

        3.16    Survivability.    All of the Parent's and the Borrowers'
obligations under Sections 3.7 and 3.8 shall survive for ninety days following
the date on which the Commitments are terminated and all Loans hereunder are
fully paid.

40

--------------------------------------------------------------------------------



ARTICLE 4
REPRESENTATIONS AND WARRANTIES

        Parent and each Borrower represents and warrants to the Creditors, as of
the date hereof, as of the Closing Date, and as of the date of the making of
each Advance and the Issuance of each Letter of Credit that:

        4.1    Existence and Qualification; Power; Compliance With
Laws.    Parent and each of the Borrowers are duly formed, validly existing and
in good standing under the Laws of its jurisdiction of formation. Parent and
each of the Borrowers are duly qualified or registered to transact business and
is in good standing in each other jurisdiction in which the conduct of its
business or the ownership or leasing of its Properties makes such qualification
or registration necessary, except where the failure so to qualify or register
and to be in good standing would not constitute a Material Adverse Effect.
Parent and each of the Borrowers have all requisite corporate or partnership
power (as applicable) and authority to conduct their respective business, to own
and lease their respective Properties and to execute and deliver each Loan
Document to which it is a Party and to perform its Obligations. All outstanding
shares of capital stock of Parent and each of the Borrowers are duly authorized,
validly issued, fully paid, and non-assessable and no holder thereof has any
enforceable right of rescission under any applicable state or federal securities
Laws. Parent and each of the Borrowers are in compliance with all Laws and other
legal requirements applicable to their respective business, have obtained all
authorizations, consents, approvals, orders, licenses and permits from, and have
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of their business, except where the failure so to
comply, file, register, qualify or obtain exemptions does not constitute a
Material Adverse Effect.

        4.2    Authority; Compliance With Other Agreements and Instruments and
Government Regulations.    The execution, delivery and performance by Parent and
each Borrower of the Loan Documents to which it is a Party have been duly
authorized by all necessary corporate or partnership action, as applicable, and
do not and will not:

(a)Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of such Party;

(b)Violate or conflict with any provision of such Party's charter, articles of
incorporation or bylaws, as applicable;

(c)Result in or require the creation or imposition of any Lien or Right of
Others upon or with respect to any Property now owned or leased or hereafter
acquired by such Party;

(d)Violate any Requirement of Law applicable to such Party, subject to obtaining
the authorizations from, or filings with, the Governmental Authorities described
in Schedule 4.3;

(e)Result in a breach by such Party of or constitute a default by such Party
under, or cause or permit the acceleration of any obligation owed under, any
indenture or loan or credit agreement or any other Contractual Obligation to
which such Party is a party or by which such Party or any of its Property is
bound or affected;

and neither Parent, Borrowers nor any of their Significant Subsidiaries is in
violation of, or default under, any Requirement of Law or Contractual
Obligation, or any indenture, loan or credit agreement described in
Section 4.2(e), in any respect that constitutes a Material Adverse Effect.

        4.3    No Governmental Approvals Required.    Except as set forth in
Schedule 4.3 or previously obtained or made, no authorization, consent,
approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Agency is or will be required to authorize
or permit under applicable Laws the execution, delivery and performance by
Parent or the Borrowers of the Loan Documents to which any of them is a Party.
All authorizations from, or filings with, any

41

--------------------------------------------------------------------------------



Governmental Agency described in Schedule 4.3 will be accomplished as of the
Closing Date or such other date as is specified in Schedule 4.3.

        4.4    Significant Subsidiaries.    

(a)Schedule 4.4 hereto correctly sets forth the names, form of legal entity,
percentage of shares of each class of capital stock issued and outstanding,
percentage of shares owned by Parent or a Significant Subsidiary (specifying
such owner) and jurisdictions of organization of each of the Significant
Subsidiaries of Parent. Unless otherwise indicated in Schedule 4.4, as of the
Closing Date all of the outstanding shares of capital stock, or all of the units
of equity interest, as the case may be, of each such Significant Subsidiary are
owned of record and beneficially by the Persons described therein, there are no
outstanding options, warrants or other rights to purchase capital stock of any
such Significant Subsidiary, and all such shares or equity interests so owned
are duly authorized, validly issued, fully paid, non-assessable, and were issued
in compliance with all applicable state and federal securities and other Laws,
and are free and clear of all Liens and Rights of Others, except for Permitted
Encumbrances and Permitted Rights of Others.

(b)Each Significant Subsidiary of Parent is duly formed, validly existing and in
good standing under the Laws of its jurisdiction of organization, is duly
qualified to do business as a foreign organization and is in good standing as
such in each jurisdiction in which the conduct of its business or the ownership
or leasing of its properties makes such qualification necessary (except where
the failure to be so duly qualified and in good standing does not constitute a
Material Adverse Effect), and has all requisite power and authority to conduct
its business and to own and lease its Properties.

(c)Each Significant Subsidiary of Parent is in compliance with all Laws and
other requirements applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, and permits from, and
each such Significant Subsidiary has accomplished all filings, registrations,
and qualifications with, or obtained exemptions from any of the foregoing from,
any Governmental Agency that are necessary for the transaction of its business,
except where the failure to be in such compliance, obtain such authorizations,
consents, approvals, orders, licenses, and permits, accomplish such filings,
registrations, and qualifications, or obtain such exemptions, does not
constitute a Material Adverse Effect.

        4.5    Financial Statements.    Parent and Borrowers have furnished to
the Lenders the audited consolidated financial statements of Parent and its
Subsidiaries for the Fiscal Year ended December 31, 2003. The financial
statements described above fairly present in all material respects the financial
condition, results of operations and changes in financial position of Parent and
its Subsidiaries as of such dates and for such periods, in conformity with
Generally Accepted Accounting Principles, consistently applied.

        4.6    No Other Liabilities; No Material Adverse Effect.    As of the
Closing Date, Parent and its Subsidiaries do not have any material liability or
material contingent liability not reflected or disclosed in the financial
statements described in Section 4.5, other than liabilities and contingent
liabilities arising in the ordinary course of business since the date of such
financial statements. As of the Closing Date, no circumstance or event has
occurred that constitutes a Material Adverse Effect since December 31, 2003.

        4.7    Title to Property.    Parent and its Subsidiaries have valid
title to the Property reflected in the financial statements described in
Section 4.5, other than immaterial items of Property and Property subsequently
sold or disposed of in the ordinary course of business, free and clear of all
Liens and Rights of Others, other than Liens or Rights of Others described in
Schedule 4.7, as permitted by Section 6.4, and any other matters which do not
have a Material Adverse Effect.

42

--------------------------------------------------------------------------------




        4.8    Litigation.    There are no actions, suits, proceedings or
investigations pending as to which Parent or any of its Subsidiaries have been
served or have received notice or, to the knowledge of Parent and the Borrowers,
threatened against or affecting Parent or any of its Subsidiaries or any
Property of any of them before any Governmental Agency in which there is any
reasonable possibility of an adverse decision which could materially adversely
affect the business, consolidated financial position or results of operations of
Parent and its Subsidiaries, taken as a whole, or which in any manner draws into
question the validity or enforceability of the Loan Documents.

        4.9    Binding Obligations.    Each of the Loan Documents will, when
executed and delivered by Parent and the Borrowers party thereto, constitute the
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

        4.10    No Default.    No event has occurred and is continuing that is a
Default or Event of Default.

        4.11    ERISA.    

(a)With respect to each Pension Plan:

(i)such Pension Plan complies in all material respects with ERISA and any other
applicable Laws to the extent that noncompliance could reasonably be expected to
have a Material Adverse Effect;

(ii)such Pension Plan has not incurred any "accumulated funding deficiency" (as
defined in Section 302 of ERISA) that could reasonably be expected to have a
Material Adverse Effect;

(iii)no "reportable event" (as defined in Section 4043 of ERISA) has occurred
that could reasonably be expected to have a Material Adverse Effect; and

(iv)neither Parent nor any of its Subsidiaries has engaged in any non-exempt
"prohibited transaction" (as defined in Section 4975 of the Code) that could
reasonably be expected to have a Material Adverse Effect.

(b)Neither Parent nor any of its Subsidiaries has incurred or expects to incur
any withdrawal liability to any Multiemployer Plan that could reasonably be
expected to have a Material Adverse Effect.

        4.12    Regulations T, U and X; Investment Company Act.    No part of
the proceeds of any Loan hereunder will be used to purchase or carry, or to
extend credit to others for the purpose of purchasing or carrying, any Margin
Stock in violation of Regulations T, U or X. Neither Parent nor any of its
Subsidiaries is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.

        4.13    Disclosure.    No written statement made by a Senior Officer of
Parent or any Borrower to any Creditor in connection with this Agreement,
including without limitation the statements made in the Confidential Offering
Memorandum, or in connection with any Loan, Advance or Letter of Credit as of
the date thereof contained any untrue statement of a material fact or omitted a
material fact necessary to make the statement made not misleading in light of
all the circumstances existing at the date the statement was made.

        4.14    Tax Liability.    Parent and its Subsidiaries have filed all tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by Parent or any
of its Subsidiaries, except

43

--------------------------------------------------------------------------------




(a)such taxes, if any, as are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been established and
maintained and

(b)immaterial taxes and tax returns so long as no material item or portion of
Property of Parent or any of its Subsidiaries is in jeopardy of being seized,
levied upon or forfeited.

        4.15    Projections.    As of the Closing Date, to the best knowledge of
Parent and the Borrowers, the assumptions set forth in the Projections are
reasonable and consistent with each other and with all facts known to Parent and
the Borrowers, and the Projections are:

(a)reasonably based on such assumptions; and

(b)although a range of possible different assumptions and estimates might also
be reasonable, neither Parent nor the Borrowers are aware of any facts which
would lead them to believe that the assumptions and estimates on which the
Projections were based are not reasonable; provided that no representation or
warranty can be given that the projected results will be realized or with
respect to the ability of Parent and its Subsidiaries to achieve the projected
results and, while the Projections are necessarily presented with numerical
specificity, the actual results achieved during the periods presented may differ
from the projected results, and such differences may be material.

        4.16    Hazardous Materials.    Parent and the Borrowers have reasonably
concluded that Hazardous Materials Laws are unlikely to have a material adverse
effect on the business, financial position, results of operations or prospects
of the Parent and its Subsidiaries, considered as a whole.

        4.17    Gaming Laws.    Parent and each of its Subsidiaries are in
compliance in all material respects with all Gaming Laws that are applicable to
them and their businesses.

        4.18    Solvency.    As of the Closing Date, and giving effect to the
transactions contemplated to occur on the Closing Date, Parent and each of its
Subsidiaries are Solvent.

ARTICLE 5
AFFIRMATIVE COVENANTS

        So long as any Advance remains unpaid, or any other Obligation remains
unpaid or unperformed, or any portion of the Commitments remains in force,
Parent and each Borrower shall, and shall cause each of their respective
Subsidiaries to, unless the Administrative Agent (with the written approval of
the Requisite Lenders) otherwise consents:

        5.1    Preservation of Existence.    Preserve and maintain their
respective existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business, except where the
failure to so preserve and maintain the existence of any Subsidiary and such
authorizations would not constitute a Material Adverse Effect and except that a
merger permitted by Section 6.1 shall not constitute a violation of this
covenant; and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of their
respective business or the ownership or leasing of their respective Properties
except where the failure to so qualify or remain qualified would not constitute
a Material Adverse Effect.

        5.2    Maintenance of Properties.    Maintain, preserve and protect all
of their respective depreciable Properties in good order and condition, subject
to wear and tear in the ordinary course of business, and not permit any waste of
their respective Properties, except where the failure to maintain, preserve and
protect a particular item of depreciable Property would not have a Material
Adverse Effect.

44

--------------------------------------------------------------------------------




        5.3    Maintenance of Insurance.    Maintain liability, casualty and
other insurance (subject to customary deductibles and retentions) with
financially sound and responsible insurance companies in such amounts and
against such risks as is carried by responsible companies engaged in similar
businesses and owning similar assets in the general areas in which Parent and
its Subsidiaries operate, and will furnish to the Administrative Agent upon
request information in reasonable detail as to the insurance so carried.
Notwithstanding the foregoing, Parent and its Subsidiaries may self-insure with
respect to such risks with respect to which companies of established reputation
engaged in the same general line of business in the same general area usually
self-insure.

        5.4    Compliance With Laws.    Comply within the time period, if any,
given for such compliance by the relevant Governmental Agency or Authorities
with enforcement authority, with all Laws and Requirements of Law, including
without limitation Hazardous Materials Laws, ERISA and all Gaming Laws, except
that Parent and its Subsidiaries need not comply with a Requirement of Law then
being contested by any of them in good faith by appropriate proceedings, except
where the failure to so comply may not reasonably be expected to have a Material
Adverse Effect.

        5.5    Inspection Rights.    Upon reasonable notice, at any time during
regular business hours and as often as requested (but not so as to materially
interfere with the business of the Parent or any of its Subsidiaries), permit
the Administrative Agent or any Lender, or any authorized employee, agent or
representative thereof, to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the Properties of, the
Parent and its Subsidiaries and to discuss the affairs, finances and accounts of
the Parent and its Subsidiaries with any of their officers, key employees or
accountants and, upon request, furnish promptly to the Administrative Agent or
any Lender true copies of all financial information made available to the senior
management of the Parent.

        5.6    Keeping of Records and Books of Account.    Keep adequate records
and books of account reflecting all financial transactions in conformity with
Generally Accepted Accounting Principles, consistently applied, and in material
conformity with all applicable requirements of any Governmental Agency having
regulatory jurisdiction over Parent or any of its Subsidiaries.

        5.7    Use of Proceeds.    Use the proceeds of Loans

(a)on the Closing Date, to refinance all outstanding obligations under the
Existing Credit Agreement and related transactional expenses, and

(b)thereafter for working capital and general corporate purposes of Parent and
its Subsidiaries including without limitation capital expenditures, share
repurchases, commercial paper backup and acquisitions of equity securities or
assets of other Persons, in each case to the extent not prohibited by the Loan
Documents.

ARTICLE 6
NEGATIVE COVENANTS

        So long as any Advance remains unpaid, or any other Obligation remains
unpaid or unperformed, or any portion of the Commitments remains in force,
Parent and each Borrower shall not, and shall not permit any of their respective
Subsidiaries to, unless the Administrative Agent (with the written approval of
the Requisite Lenders) otherwise consents:

        6.1    Consolidations, Mergers and Sales of Assets.    Merge or
consolidate with or into any Person, or sell lease or otherwise transfer all or
any substantial part of the assets of Parent and its Subsidiaries, taken as a
whole, to any Person, except:

(a)mergers and consolidations of a Subsidiary of a Borrower into that Borrower
or a Subsidiary thereof (with that Borrower or the Subsidiary as the surviving
entity) or of Subsidiaries of the Borrowers with each other;

45

--------------------------------------------------------------------------------



(b)a merger or consolidation of a Borrower or any Subsidiary thereof with any
other Person, provided that

(i)either

(A)the Borrower or the Subsidiary is the surviving entity, or

(B)the surviving entity is a corporation organized under the Laws of a State of
the United States of America and, as of the date of such merger or
consolidation, expressly assumes, by an instrument satisfactory in form and
substance to the Requisite Lenders, the Obligations of the relevant Borrower or
the Subsidiary, as the case may be,

(ii)giving effect thereto, no Default or Event of Default exists or would result
therefrom, and

(iii)giving pro forma effect thereto, Borrowers are in compliance with the
covenants set forth in Sections 6.5 and 6.6.

        6.2    Hostile Tender Offers.    Make any offer to purchase or acquire,
or consummate a purchase or acquisition of, 5% or more of the capital stock of
any corporation or other equity securities of any business entity if the board
of directors or management of such corporation or business entity has notified
Parent or any of its Subsidiaries in writing that it opposes such offer or
purchase and such notice has not been withdrawn or superseded.

        6.3    Change in Nature of Business.    Make any material change in the
nature of the business of Parent and its Subsidiaries, taken as a whole, or
acquire more than 49% of the capital stock or other equity securities of any
Person which is engaged in a line of business other than the lines of business
reasonably related to or incidental to the business engaged in by Parent and its
Subsidiaries.

        6.4    Liens, Negative Pledges, Sale Leasebacks and Rights of
Others.    Create, incur, assume or suffer to exist any Lien, Negative Pledge or
Right of Others of any nature upon or with respect to any of their respective
Properties, whether now owned or hereafter acquired, or enter into any Sale and
Leaseback with respect to any such Properties except:

(a)Permitted Encumbrances and Permitted Rights of Others;

(b)Liens and Negative Pledges under the Loan Documents;

(c)other existing Liens, Negative Pledges and Rights of Others existing on the
Closing Date and disclosed in Schedule 4.7 (or not required to be disclosed
therein under Section 4.7) and any renewals or extensions thereof; provided that
the obligations secured or benefitted thereby are not increased;

(d)Until the date which is ninety days following the Closing Date, any Lien,
Negative Pledge or Right of Others on shares of any equity security or any
warrant or option to purchase an equity security or any security which is
convertible into an equity security issued by any Subsidiary of Parent that
holds, directly or indirectly through a holding company or otherwise, a license
to conduct gaming under any Gaming Law, and in the proceeds thereof; provided
that this clause shall apply only so long as the Gaming Laws of the relevant
jurisdiction provide that the creation of any restriction on the disposition of
any of such securities shall not be effective and, if such Gaming Laws at any
time cease to so provide, then this clause shall be of no further effect; and
provided further that if at any time Parent or any of its Subsidiaries creates
or suffers to exist a Lien or Negative Pledge covering such securities in favor
of the holder of any other Indebtedness, it will (subject to any approval
required under such Gaming Laws) concurrently grant a pari-passu Lien or
Negative Pledge likewise covering such securities in favor of the Administrative
Agent for the benefit of the Lenders;

46

--------------------------------------------------------------------------------



(e)Liens on Property acquired or constructed by Parent or any of its
Subsidiaries, and in the proceeds thereof, that

(i)were in existence at the time of the acquisition or construction of such
Property or were created at or within 90 days after such acquisition or
construction, and

(ii)secure (in the case of Liens not in existence at the time of acquisition of
the Property) only the unpaid portion of the acquisition or construction price
for such Property, or monies borrowed that were used to pay such acquisition or
construction price;

(f)Liens securing Indebtedness (including Capital Lease Obligations) that
replaces or refinances Indebtedness secured by Liens permitted under clause (e);
provided that such Liens cover only the same Property as the Liens securing the
Indebtedness replaced or refinanced;

(g)Liens, Negative Pledges and Rights of Others held by joint venture partners
and any assignees thereof, and lenders thereto and any assignees thereof, with
respect to the interests of Parent and its Subsidiaries in

(i)that joint venture and the proceeds thereof or

(ii)the capital stock or other equity ownership interests held by any Joint
Venture Holding Company in that joint venture and the proceeds thereof,
provided, in each case, that such Liens, Negative Pledges and Rights of Others
shall secure and relate only the obligations of such joint venture or Contingent
Obligations permitted by Section 6.7(g);

(h)Liens, Negative Pledges and Rights of Others in favor of counterparties to
agreements, and assignees thereof, entered into by Parent and its Subsidiaries
in the ordinary course of business on the interests of Parent and its
Subsidiaries under such agreements and the proceeds thereof, provided that such
Liens, Negative Pledges and Rights of Others shall secure and relate only to
restrictions on transfer of the rights of Parent and its Subsidiaries to the
holders thereof under the relevant agreement;

(i)Liens on Cash securing only Defeased Debt; and

(j)Liens not otherwise permitted by the foregoing clauses of this Section 6.4
encumbering assets of the Parent and its Subsidiaries having an aggregate fair
market value which is not in excess of 10% of Net Tangible Assets at any time.

        6.5    Total Debt Ratio.    Permit the Total Debt Ratio to exceed
4.50:1.00 as of the last day of any Fiscal Quarter.

        6.6    Interest Coverage Ratio.    Permit the Interest Coverage Ratio to
be less than 3.00:1.00 as of the last day of any Fiscal Quarter.

        6.7    Subsidiary Indebtedness.    Permit any Subsidiary of Parent which
is not a Borrower hereunder to create, assume, incur or suffer to exist any
Indebtedness or Contingent Obligations with respect to Indebtedness other than:

(a)Defeased Debt;

(b)secured Indebtedness (including Capital Lease Obligations) and Contingent
Obligations which are permitted by Sections 6.4(f) or 6.4(g);

(c)unsecured Indebtedness and Contingent Obligations which were created, assumed
or incurred by such Subsidiary prior to its acquisition by Parent and its
Subsidiaries (and not in anticipation of such acquisition) but not any
refinancings, renewals or extensions thereof;

(d)letters of credit, surety bonds and other similar forms of credit enhancement
for such Subsidiaries incurred in the ordinary course of their business;

47

--------------------------------------------------------------------------------



(e)Intercompany Debt, provided such Indebtedness is not subject to any Lien
(other than Liens in favor of the Administrative Agent and the Lenders);

(f)Contingent Obligations of Management Companies consisting of guarantees of
Indebtedness of Persons which are the counterparties to any management
agreement, development agreement or other similar instruments to which such
Management Companies are also party, provided that:

(i)the assets of each Management Company issuing any such guarantees shall not
exceed 1.0% of Net Tangible Assets at any time, and

(ii)the aggregate amount of assets of all Management Companies issuing
guarantees permitted by this Section 6.7(f) shall not exceed 5% of Net Tangible
Assets at any time;

(g)Contingent Obligations of Joint Venture Holding Companies consisting of
guarantees of Indebtedness of Persons in which such Joint Venture Holding
Companies own equity securities; provided that the other Persons owning such
equity securities have also ratably guaranteed such Indebtedness; and

(h)other Indebtedness in an aggregate amount not to exceed $25,000,000 at any
time outstanding.


ARTICLE 7
INFORMATION AND REPORTING REQUIREMENTS

        7.1    Financial and Business Information.    So long as any Advance
remains unpaid, or any other Obligation remains unpaid or unperformed, or any
portion of the Aggregate Commitments remains in force, Parent and the Borrowers
shall, unless the Administrative Agent (with the written approval of the
Requisite Lenders) otherwise consents, deliver to the Administrative Agent and
the Lenders, at Parent's and Borrowers' sole expense:

(a)As soon as practicable, and in any event within 45 days after the end of each
Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal Year), the
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
Fiscal Quarter and the consolidated statement of operations for each Fiscal
Quarter, and its statement of cash flows for the portion of the Fiscal Year
ended with such Fiscal Quarter and as at and for the portion of the Fiscal Year
ended with such Fiscal Quarter, all in reasonable detail. Such financial
statements shall be certified by a Senior Officer of Parent as fairly presenting
the financial condition, results of operations and cash flows of Parent and its
Subsidiaries in accordance with Generally Accepted Accounting Principles (other
than footnote disclosures), consistently applied, as at such date and for such
periods, subject only to normal year-end accruals and audit adjustments;

(b)As soon as practicable, and in any event prior to the penultimate Business
Day of February in each Fiscal Year, a Certificate of a Responsible Official
setting forth the Total Debt Ratio as of the last day of the fourth Fiscal
Quarter of the preceding year, and providing reasonable detail as to the
calculation thereof, which calculations shall be based on the preliminary
unaudited financial statements of Parent and its Subsidiaries for such Fiscal
Quarter;

(c)As soon as practicable, and in any event within 120 days after the end of
each Fiscal Year, the consolidated balance sheet of Parent and its Subsidiaries
as at the end of such Fiscal Year and the consolidated statements of operations,
shareholders' equity and cash flows, in each case of Parent and its Subsidiaries
for such Fiscal Year as at and for the Fiscal Year, all in reasonable detail.
Such financial statements shall be prepared in accordance with Generally
Accepted Accounting Principles, consistently applied, and such consolidated
balance sheet and consolidated statements shall be accompanied by a report and
opinion of independent public

48

--------------------------------------------------------------------------------



accountants of recognized standing selected by Parent and reasonably
satisfactory to the Requisite Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards as at such
date, and shall not be subject to any qualifications or exceptions. Such
accountants' report and opinion shall be accompanied by a certificate stating
that, in making the examination pursuant to generally accepted auditing
standards necessary for the certification of such financial statements and such
report, such accountants have obtained no knowledge of any Default or, if, in
the opinion of such accountants, any such Default shall exist, stating the
nature and status of such Default, and stating that such accountants have
reviewed Parent's and Borrowers' financial calculations as at the end of such
Fiscal Year (which shall accompany such certificate) under Section 6.5 and 6.6,
have read such Sections (including the definitions of all defined terms used
therein) and that nothing has come to the attention of such accountants in the
course of such examination that would cause them to believe that the same were
not calculated by Parent and the Borrowers in the manner prescribed by this
Agreement;

(d)As soon as practicable, and in any event within 90 days after the
commencement of each Fiscal Year, a budget and projection by Fiscal Quarter for
that Fiscal Year and by Fiscal Year for the next four succeeding Fiscal Years,
including for the first such Fiscal Year, projected quarterly consolidated
balance sheets, statement of operations and statements of cash flow and, for the
remaining four Fiscal Years, projected annual consolidated condensed balance
sheets and statements of operations and cash flow, of Parent and its
Subsidiaries, all in reasonable detail;

(e)Promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the shareholders of
Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Parent may file or be required to file with the
Securities and Exchange Commission under Sections 13 or 15(d) of the Securities
Exchange Act of 1934 and not otherwise required to be delivered to the Lenders
pursuant to other provisions of this Section 7.1;

(f)Promptly after the same are available, copies of the Nevada "Regulation 6.090
Report" and "6-A Report" and copies of any written communication to Parent or
any of its Subsidiaries from any Gaming Board advising it of a violation of or
non-compliance with, any Gaming Law by Parent or any of its Subsidiaries;

(g)Promptly after request by any Creditor, copies of any other report or other
document that was filed by Parent or any of its Subsidiaries with any
Governmental Agency;

(h)As soon as practicable, and in any event within three Business Days after a
Senior Officer becomes aware of the existence of any condition or event which
constitutes a Default, telephonic notice specifying the nature and period of
existence thereof, and, no more than three Business Days after such telephonic
notice, written notice again specifying the nature and period of existence
thereof and specifying what action Parent or any of its Subsidiaries are taking
or propose to take with respect thereto;

(i)Promptly upon a Senior Officer becoming aware of any litigation, governmental
investigation or any proceeding (including any litigation or proceeding by or
subject to decision by any Gaming Board) pending

(i)against Parent or any of its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect,

(ii)with respect to any material Indebtedness of Parent or any of its
Subsidiaries, or

(iii)with respect to the Loan Documents, notice of the existence of the same;

49

--------------------------------------------------------------------------------



(j)Promptly after the Borrowers have notified the Administrative Agent of any
intention by the Borrowers to treat the Loans and/or Letters of Credit as being
a "reportable transaction" (within the meaning of Treasury Regulation
Section 1.6011-4) a duly completed copy of IRS Form 8886 or any successor form;
and

(k)Such other data and information as from time to time may be reasonably
requested by any Creditor through the Administrative Agent.

        7.2    Compliance Certificates.    So long as any Advance remains
unpaid, or any other Obligation remains unpaid or unperformed, or any portion of
the Commitments remains outstanding, Parent and Borrowers shall deliver to the
Administrative Agent and the Lenders, at Parent's and Borrowers' sole expense,
concurrently with the financial statements required pursuant to Sections 7.1(a)
and 7.1(c), a Compliance Certificate signed on Parent's and Borrowers' behalf by
a Senior Officer.

        7.3    Borrower Materials.    The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arranger will make available to the
Lenders and the Issuing Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, "Borrower Materials") by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
"Platform") and (b) certain of the Lenders may be "public-side" Lenders (i.e.
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each a "Public Lender"). The Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked "PUBLIC" which, at a minimum,
shall mean that the word "PUBLIC" shall appear prominently on the first page
thereof:; (x) by marking Borrower Materials "PUBLIC," the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the Issuing
Lenders and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (v) all Borrower Materials
marked "PUBLIC" are permitted to be made available through a portion of the
Platform designated "Public Investor," and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" as being suitable only for posting on a portion of the Platform not
designated "Public Investor."

50

--------------------------------------------------------------------------------



ARTICLE 8
CONDITIONS

        8.1    Initial Advances, Etc.    The obligation of each Lender to make
the initial Advance to be made by it, the obligation of the Swing Line Lender to
make Swing Line Advances and the obligation of the relevant Issuing Lenders to
issue the initial Letters of Credit, are each subject to the following
conditions precedent, each of which shall be satisfied prior to the making of
the initial Advances (unless all of the Lenders, in their sole and absolute
discretion, shall agree otherwise):

(a)The Administrative Agent shall have received all of the following, each of
which shall be originals unless otherwise specified, each properly executed by a
Responsible Official of each party thereto, each dated as of the Closing Date
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:

(i)at least one executed counterpart of this Agreement, together with
arrangements satisfactory to the Administrative Agent for additional executed
counterparts, sufficient in number for distribution to the Lenders, Parent and
the Company;

(ii)Committed Advance Notes executed by the Company in favor of each Lender,
each in a principal amount equal to that Lender's applicable Applicable
Percentage;

(iii)the Swing Line Documents;

(iv)the Parent Guaranty executed by Parent;

(v)with respect to the Parent and the Company, such documentation as the
Administrative Agent may require to establish the due organization, valid
existence and good standing of Parent and the Company, its authority to execute,
deliver and perform any Loan Documents to which it is a Party, the identity,
authority and capacity of each Responsible Official thereof authorized to act on
its behalf, including certified copies of articles of incorporation and
amendments thereto, bylaws and amendments thereto, certificates of good
standing, certificates of corporate resolutions, incumbency certificates and
Certificates of Responsible Officials;

(vi)the Opinions of Counsel;

(vii)a Certificate of a Responsible Official certifying that the attached copies
of the governing indentures and agreements for the Existing Subordinated Debt,
the Existing Senior Notes and the Atlantic City Showboat Land Debt are true
copies;

(viii)such assurances as the Administrative Agent deems appropriate that the
relevant Gaming Boards have approved the transactions contemplated by the Loan
Documents to the extent that such approval is required by applicable Gaming Laws
or as otherwise permitted under Schedule 4.3;

(ix)a Certificate of a Responsible Official signed on Parent's and the Company's
behalf by a Senior Officer setting forth the Total Debt Ratio as of March 31,
2004 and the Debt Rating as of the Closing Date;

(x)a Certificate of a Responsible Official signed on Parent's and the Company's
behalf by a Senior Officer certifying that the conditions specified in Sections
8.1(e) and 8.1(f) have been satisfied; and

(xi)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.

(b)The arrangement fee, upfront fees, amendment fees and agency fees payable
pursuant to Sections 3.2, 3.3 and 3.6 shall have been paid.

51

--------------------------------------------------------------------------------



(c)The reasonable costs and expenses of the Administrative Agent in connection
with the preparation of the Loan Documents payable pursuant to Section 11.3, and
invoiced to the Parent prior to the Closing Date, shall have been paid.

(d)All breakage costs associated with the termination of "Eurodollar Rate Loans"
under the Existing Credit Agreement shall have been paid.

(e)The representations and warranties of Parent and the Company contained in
Article 4 shall be true and correct.

(f)Parent, the Company and any other Parties shall be in compliance with all the
terms and provisions of the Loan Documents, and after giving effect to the
initial Advance no Default or Event of Default shall have occurred and be
continuing.

Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 8.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

        8.2    Any Increasing Advance, Etc.    The obligation of each Lender to
make any Committed Advance which would increase the aggregate principal amount
of the outstanding Committed Advances, the obligation of the relevant Issuing
Lender to issue each Letter of Credit and the obligation of the Swing Line
Lender to make Swing Line Advances, is subject to the following conditions
precedent:

(a)except

(i)for representations and warranties which expressly speak as of a particular
date or are no longer true and correct as a result of a change which is not a
violation of the Loan Documents and

(ii)as disclosed by Parent and Borrowers and approved in writing by the
Requisite Lenders, the representations and warranties contained in Article 4
(other than Sections 4.4(a), 4.6 (first sentence), and 4.15) shall be true and
correct on and as of the date of the Advance as though made on that date;

(b)there shall not be then pending or threatened any action, suit, proceeding or
investigation against or affecting Parent or any of its Subsidiaries or any
Property of any of them before any Governmental Agency that constitutes a
Material Adverse Effect;

(c)the Administrative Agent shall, in the case of a Committed Advance, have
timely received a Request for Loan in compliance with Article 2 (or telephonic
or other request for loan referred to in the second sentence of Section 2.1(b),
if applicable) in compliance with Article 2 (or, in the proper case, a Request
for Letter of Credit); and

(d)the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, such other assurances, certificates,
documents or consents related to the foregoing as the Administrative Agent or
Requisite Lenders reasonably may require.

52

--------------------------------------------------------------------------------





ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

        9.1    Events of Default.    The existence or occurrence of any one or
more of the following events, whatever the reason therefor and under any
circumstances whatsoever, shall constitute an Event of Default:

(a)Any Borrower

(i)fails to pay any principal on any Committed Advance Note or any Swing Line
Advance, or any portion thereof, on the date when due or

(ii)fails to make any payment with respect to any Letter of Credit when required
by Section 2.4(e); or

(b)Parent or any Borrower fails to pay any interest on any of the Notes, or any
fees under Sections 3.4, 3.5 or 3.6, or any portion thereof, within five
Business Days after the date when due; or fails to pay any other fee or amount
payable to the Lenders under any Loan Document, or any portion thereof, within
five Business Days after demand therefor; or

(c)Parent or any Borrower fails, immediately upon notice from the Administrative
Agent, to comply with any of the covenants contained in Article 6; or

(d)Parent or any Borrower fails to comply with Section 7.1(h) in any respect
that is materially adverse to the interests of the Lenders; or

(e)Parent, any Borrower or any other Party fails to perform or observe any other
covenant or agreement (not specified in clauses (a), (b), (c) or (d) above)
contained in any Loan Document on its part to be performed or observed within
thirty Business Days after the giving of notice by the Administrative Agent on
behalf of the Requisite Lenders of such Default; or

(f)Any representation or warranty of Parent or any Borrower made in any Loan
Document, or in any certificate or other writing delivered by Parent or any
Borrower pursuant to any Loan Document, proves to have been incorrect when made
or reaffirmed; or

(g)Parent or any of its Significant Subsidiaries

(i)fails to pay the principal, or any principal installment, of any present or
future indebtedness for borrowed money of $100,000,000 or more, or any guaranty
of present or future indebtedness for borrowed money of $100,000,000 or more, on
its part to be paid, when due (or within any stated grace period), whether at
the stated maturity, upon acceleration, by reason of required prepayment or
otherwise or

(ii)fails to perform or observe any other term, covenant or agreement on its
part to be performed or observed, or suffers any event to occur, in connection
with any present or future indebtedness for borrowed money of $100,000,000 or
more, or of any guaranty of present or future indebtedness for borrowed money of
$100,000,000 or more, if as a result of such failure or sufferance any holder or
holders thereof (or an agent or trustee on its or their behalf) has the right to
declare such indebtedness due before the date on which it otherwise would become
due; or

(h)Any event occurs which gives the holder or holders of any Subordinated Debt
(or an agent or trustee on its or their behalf) the right to declare such
indebtedness due before the date on which it otherwise would become due, or the
right to require the issuer thereof to redeem or purchase, or offer to redeem or
purchase, all or any portion of any Subordinated Debt; or

(i)Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Lenders or satisfaction in full of all
the Obligations ceases to be in

53

--------------------------------------------------------------------------------



full force and effect or is declared by a court of competent jurisdiction to be
null and void, invalid or unenforceable in any respect which, in any such event
in the reasonable opinion of the Requisite Lenders, is materially adverse to the
interests of the Lenders; or any Party thereto denies in writing that it has any
or further liability or obligation under any Loan Document, or purports in
writing to revoke, terminate or rescind same; or

(j)A final judgment against the Parent or any of its Significant Subsidiaries is
entered for the payment of money in excess of $25,000,000 and, absent
procurement of a stay of execution, such judgment remains unsatisfied for thirty
calendar days after the date of entry of judgment, or in any event later than
five days prior to the date of any proposed sale thereunder; or any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the Property of any such Person and is not
released, vacated or fully bonded within thirty calendar days after its issue or
levy; or

(k)The Parent or any of its Significant Subsidiaries institutes or consents to
the institution of any proceeding under a Debtor Relief Law relating to it or to
all or any part of its Property, or is unable or admits in writing its inability
to pay its debts as they mature, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any part of its Property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
a Debtor Relief Law relating to any such Person or to all or any part of its
Property is instituted without the consent of that Person and continues
undismissed or unstayed for 60 calendar days; or

(l)The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or

(m)Any determination is made by a court of competent jurisdiction that any
Subordinated Debt is not subordinated in accordance with its terms to the
Obligations, provided that for so long as such determination is effectively
stayed during any pending appeal the same shall not constitute an Event of
Default; or

(n)Any Pension Plan maintained by the Parent or any of its Subsidiaries is
determined to have a material "accumulated funding deficiency" as that term is
defined in Section 302 of ERISA and the result is a Material Adverse Effect; or

(o)The occurrence of a License Revocation with respect to a license issued to
Parent or any of its Subsidiaries by any Gaming Board of the States of New
Jersey, Nevada or Louisiana with respect to gaming operations at any gaming
facility accounting for 5% or more of the consolidated gross revenues of Parent
and its Subsidiaries that continues for thirty calendar days.


        9.2    Remedies Upon Event of Default.    Without limiting any other
rights or remedies of the Creditors provided for elsewhere in this Agreement, or
the Loan Documents, or by applicable Law, or in equity, or otherwise:

(a)Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(k):

(i)the commitment to make Advances and all other obligations of the Creditors
and all rights of Parent, Borrowers and any other Parties under the Loan
Documents shall be suspended without notice to or demand upon Parent or the
Borrowers, which are expressly waived by Parent and the Borrowers, except that
all of the Lenders or the

54

--------------------------------------------------------------------------------



Requisite Lenders (as the case may be, in accordance with Section 11.2) may
waive an Event of Default or, without waiving, determine, upon terms and
conditions satisfactory to the Lenders or Requisite Lenders, as the case may be,
to reinstate the Commitments and make further Advances, which waiver or
determination shall apply equally to, and shall be binding upon, all the
Lenders; and

(ii)the Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitments, demand that
Borrowers deposit cash collateral for all Letters of Credit in the amount
thereof with the Administrative Agent and/or declare all or any part of the
unpaid principal of all Notes, all interest accrued and unpaid thereon and all
other amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Parent and the Borrowers.



(b)Upon the occurrence of any Event of Default described in Section 9.1(k):

(i)the commitment to make Advances and all other obligations of the Creditors
and all rights of Parent, Borrowers and any other Parties under the Loan
Documents shall terminate without notice to or demand upon Parent or Borrowers,
which are expressly waived by Parent and Borrowers, except that all the Lenders
may waive the Event of Default or, without waiving, determine, upon terms and
conditions satisfactory to all the Lenders, to reinstate the Commitments and
make further Advances, which determination shall apply equally to, and shall be
binding upon, all the Lenders; and

(ii)the unpaid principal of all Notes, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Parent and Borrowers,
and Borrowers shall be obligated to Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof).

(c)Upon the occurrence of any Event of Default, the Creditors, or any of them,
without notice to (except as expressly provided for in any Loan Document) or
demand upon Parent or Borrowers, which are expressly waived by Borrowers (except
as to notices expressly provided for in any Loan Document), may proceed (but
only with the consent of the Requisite Lenders) to protect, exercise and enforce
their rights and remedies under the Loan Documents against Parent and the
Borrowers and any other Parties and such other rights and remedies as are
provided by Law or equity; provided that, it is agreed as among the Creditors
that, following any Event of Default consisting of a failure of a Borrower to
make any payment hereunder when due (whether at stated maturity, by acceleration
or otherwise), each Creditor may independently pursue its legal remedies under
this Agreement, its Notes and the other Loan Documents against Parent and such
Borrower in respect of any such defaulted payments without the consent of the
other Lenders, the Issuing Lenders or the Administrative Agent (except to the
extent that such payment default has been cured), upon the earliest of

(i)the acceleration of the Obligations,

(ii)any bankruptcy or insolvency event of the types described in Section 9.1(k)
in respect of Parent or such Borrower and

(iii)45 days following the date of such payment default, provided that no
individual Creditor may, without the consent of the Requisite Lenders, purport
to accelerate the Obligations.

55

--------------------------------------------------------------------------------



(d)The order and manner in which the Lenders' rights and remedies are to be
exercised shall be determined by the Requisite Lenders in their sole discretion,
and all payments received by the Creditors, shall be applied first to the costs
and expenses (including attorneys' fees and disbursements and the allocated
costs of attorneys employed by the Administrative Agent) of the Creditors, and
thereafter paid pro rata to the Lenders in the same proportions that the
aggregate Obligations owed to each Lender under the Loan Documents bear to the
aggregate Obligations owed under the Loan Documents to all the Lenders, without
priority or preference among the Lenders. Regardless of how each Lender may
treat payments for the purpose of its own accounting, for the purpose of
computing the Obligations hereunder and under the Notes, payments shall be
applied first, to the costs and expenses of the Creditors, as set forth above,
second, to the payment of accrued and unpaid interest due under any Loan
Documents to and including the date of such application (ratably, and without
duplication, according to the accrued and unpaid interest due under each of the
Loan Documents), and third, to the payment of all other amounts (including
principal and fees) then owing to the Creditors under the Loan Documents. No
application of payments will cure any Event of Default, or prevent acceleration,
or continued acceleration, of amounts payable under the Loan Documents, or
prevent the exercise, or continued exercise, of rights or remedies of the
Lenders hereunder or thereunder or at Law or in equity.

ARTICLE 10
ADMINISTRATIVE AGENT

        10.1    Appointment and Authority.    Each of the Lenders and the
Issuing Lender hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lender, and neither any
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

        10.2    Rights as a Lender.    The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

        10.3    Exculpatory Provisions.    The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent

56

--------------------------------------------------------------------------------



shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it

(i)with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 11.2) or

(ii)in the absence of its own gross negligence or willful misconduct.

The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or the Issuing Lender. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into

(v)any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document,

(w)the contents of any certificate, report or other document delivered hereunder
or thereunder or in connection herewith or therewith,

(x)the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default,

(y)the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or

(z)the satisfaction of any condition set forth in Article 8 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

        10.4    Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

        10.5    Delegation of Duties.    The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub

57

--------------------------------------------------------------------------------



agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

        10.6    Resignation by Administrative Agent.    

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Requisite Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and

(i)the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and

(ii)all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the Issuing Lender directly, until such time as the Requisite Lenders
appoint a successor Administrative Agent as provided for above in this
Section 10.6.

(b)Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 10.6). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent's resignation hereunder and under the other Loan Documents,
the provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(c)Any resignation by Bank of America as Administrative Agent pursuant to this
Section 10.6 shall also constitute its resignation as Issuing Lender and Swing
Line Lender. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder,

(i)such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and Swing Line
Lender,

(ii)the retiring Issuing Lender and Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and

(iii)the successor Issuing Lender shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

58

--------------------------------------------------------------------------------





        10.7    Non-Reliance on Administrative Agent and Other Lenders.    Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

        10.8    No Other Duties, Etc.    Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Syndication Agent, Co-Documentation
Agents or listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

        10.9    Administrative Agent May File Proofs of Claim.    In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.2, 3.3, 3.4, 3.5, and 3.6) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.2, 3.3, 3.4, and 3.6. Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the Issuing Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

        10.10    No Obligations of Parent or Borrowers.    Nothing contained in
this Article 10 shall be deemed to impose upon Parent or Borrowers any
obligation in respect of the due and punctual performance by the Administrative
Agent of its obligations to the Lenders under any provision of this Agreement,
and Parent and Borrowers shall have no liability to any Creditor in respect of
any failure by any Creditor to perform any of its obligations to any other
Creditor under this Agreement.

59

--------------------------------------------------------------------------------



ARTICLE 11
MISCELLANEOUS

        11.1    Cumulative Remedies; No Waiver.    The rights, powers,
privileges and remedies of the Creditors provided herein or in any Note or other
Loan Document are cumulative and not exclusive of any right, power, privilege or
remedy provided by Law or equity. No failure or delay on the part of any
Creditor in exercising any right, power, privilege or remedy may be, or may be
deemed to be, a waiver thereof; nor may any single or partial exercise of any
right, power, privilege or remedy preclude any other or further exercise of the
same or any other right, power, privilege or remedy. The terms and conditions of
Article 8 hereof are inserted for the sole benefit of the Creditors; the same
may be waived in whole or in part, with or without terms or conditions, in
respect of any Loan or Letter of Credit without prejudicing the Creditors rights
to assert them in whole or in part in respect of any other Loan or Letter of
Credit.

        11.2    Amendments; Consents.    No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Parent, Borrowers or any other Party therefrom, may in any event be
effective unless in writing signed by the Requisite Lenders (and, in the case of
any amendment, modification or supplement of or to any Loan Document to which
Parent or any Borrower is a party, signed by Parent and that Borrower and, in
the case of any amendment, modification or supplement to Article 10, signed by
the Administrative Agent), and then only in the specific instance and for the
specific purpose given; provided, however, that without the approval in writing
of all the Lenders, no amendment, modification, supplement, termination, waiver
or consent may be effective:

(a)To forgive any principal Obligation, defer any required payment of any
Obligation, reduce the amount or rate of interest payable on any Loan or Advance
without the consent of the affected Lender, increase the amount of the
Commitments (except as set forth in Section 2.6) or the Applicable Percentage of
any Lender or decrease the amount of any letter of credit fee or facility fee
payable to any Lender, or reduce any other fee or amount payable to the
Creditors under the Loan Documents or to waive an Event of Default consisting of
the failure of any Borrower to pay when due principal, interest or any facility
fee or letter of credit fee;

(b)To postpone any date fixed for any payment of principal of, prepayment of
principal of or any installment of interest on, any Note or any installment of
any facility fee or letter of credit fee, or to extend the term of the
Commitments;

(c)To amend the provisions of the definition of "Requisite Lenders" or this
Section 11.2 or to amend or waive Section 6.2;

(d)To release or subordinate the Parent Guaranty; or

(e)To amend any provision of this Agreement that expressly requires the consent
or approval of all the Lenders.

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 11.2 shall apply equally to, and shall be binding upon, all of
the Creditors. If, in connection with any proposed amendment, modification,
supplement, termination, waiver or consent to any of the provisions hereof as
contemplated by clauses (a) through (d), inclusive, of this Section 11.2, the
consent of the Requisite Lenders is obtained, but the consent of one or more of
the other Lenders is required and is not obtained, then the Borrowers shall have
the right to replace such non-consenting Lender with one or more Eligible
Assignees in accordance with Section 11.14(b) if such Eligible Assignee consents
to the proposed amendment, modification, supplement, termination, waiver or
consent.

60

--------------------------------------------------------------------------------



        11.3    Costs, Expenses and Taxes.    The Borrowers shall pay within two
Business Days after demand, accompanied by an invoice therefor, the reasonable
costs and expenses of the Administrative Agent and the Joint Lead Arrangers in
connection with the negotiation, preparation, syndication, execution and
delivery of the Loan Documents and any amendment thereto or waiver thereof which
is requested by Borrowers or is entered into when any Default or Event of
Default exists. Following any Event of Default, each Borrower shall pay on
demand, accompanied by an invoice therefor, the reasonable costs and expenses of
the Administrative Agent and each of the other Creditors in connection with the
restructuring, reorganization (including a bankruptcy reorganization) and
enforcement or attempted enforcement of the Loan Documents, and any matter
related thereto. The foregoing costs and expenses shall include filing fees,
recording fees, title insurance fees, appraisal fees, search fees, and other
out-of-pocket expenses and the reasonable fees and out-of-pocket expenses of any
legal counsel (including allocated costs of legal counsel employed by any
Creditor), independent public accountants and other outside experts retained by
any of the Creditors, whether or not such costs and expenses are incurred or
suffered by the Creditors in connection with or during the course of any
bankruptcy or insolvency proceedings of the Parent or any Subsidiary thereof.
Such costs and expenses shall also include, in the case of any amendment or
waiver of any Loan Document requested by the Parent or the Borrowers, the
administrative costs of the Administrative Agent reasonably attributable
thereto. Each Borrower shall pay any and all documentary and other taxes,
excluding, in the case of each Creditor and its Eurodollar Lending Office
thereof, (i) taxes imposed on or measured in whole or in part by its net income
or capital and franchise taxes imposed on it, (ii) any withholding taxes or
other taxes based on net income (other than withholding taxes and taxes based on
net income resulting from or attributable to any change following the Closing
Date in any law, rule or regulation or any change following the Closing Date in
the interpretation or administration of any law, rule or regulation by any
Governmental Agency) or (iii) any withholding taxes or other taxes based on net
income for any period with respect to which it has failed to provide the Parent
with the appropriate form or forms required by Section 11.21, to the extent such
forms are then required by applicable Laws, and all costs, expenses, fees and
charges payable or determined to be payable in connection with the filing or
recording of this Agreement, any other Loan Document or any other instrument or
writing to be delivered hereunder or thereunder, or in connection with any
transaction pursuant hereto or thereto, and shall reimburse, hold harmless and
indemnify the Creditors from and against any and all loss, liability or legal or
other expense with respect to or resulting from any delay in paying or failure
to pay any such tax, cost, expense, fee or charge or that any of them may suffer
or incur by reason of the failure of any Party to perform any of its
Obligations. Any amount payable to the Creditors under this Section 11.3 shall
bear interest from the second Business Day following the date of demand for
payment at the Default Rate.

        11.4    Obligations of Lenders Several.    The obligations of the
Lenders hereunder to make Committed Advances, to fund participations in Letters
of Credit and Swing Line Advances are several and not joint. The failure of any
Lender to make any Committed Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan or to purchase its
participation.

        11.5    Survival of Representations and Warranties.    All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

61

--------------------------------------------------------------------------------




        11.6    Notices; Effectiveness; Electronic Communication.    

(a)Notices Generally.    Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to the Borrower, the Administrative Agent, Bank of America as Issuing
Lender or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.6; and

(ii)if to any other Lender or Issuing Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.    Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article 2 if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,

(i)notices and other communications sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and

(ii)notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c)Change of Address, Etc.    Each of the Borrowers, the Administrative Agent,
the Issuing Lenders and the Swing Line Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent, the Issuing Lenders and the Swing Line
Lender.

62

--------------------------------------------------------------------------------



(d)Reliance by Administrative Agent, Issuing Lenders and Lenders.    The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Requests for Loans and
telephonic requests for Swing Line Advances) purportedly given by or on behalf
of the Borrower even if

(i)such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or

(ii)the terms thereof, as understood by the recipient, varied from any
confirmation thereof.

The Borrower shall indemnify the Administrative Agent, each Issuing Lender, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

        11.7    Execution of Loan Documents.    Unless the Administrative Agent
otherwise specifies with respect to any Loan Document,

(a)this Agreement and any other Loan Document may be executed in any number of
counterparts and any party hereto or thereto may execute any counterpart, each
of which when executed and delivered will be deemed to be an original and all of
which counterparts of this Agreement or any other Loan Document, as the case may
be, when taken together will be deemed to be but one and the same instrument and

(b)execution of any such counterpart may be evidenced by a telecopier
transmission of the signature of such party.

The execution of this Agreement or any other Loan Document by any party hereto
or thereto will not become effective until counterparts hereof or thereof, as
the case may be, have been executed by all the parties hereto or thereto.

        11.8    Successors and Assigns.    

(a)Successors and Assigns Generally.    The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower and
no other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except

(i)to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section 11.8,

(ii)by way of participation in accordance with the provisions of subsection
(d) of this Section 11.8,

(iii)by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.8(f), or

(iv)to an SPC in accordance with the provisions of Section 11.8(h).

Any other attempted assignment or transfer by any party hereto shall be null and
void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.8(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing

63

--------------------------------------------------------------------------------



Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b)Assignments by Lenders.    Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 11.8(b), participations in L/C Obligations and in
Swing Line Advances) at the time owing to it); provided that

(i)except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swing Line Advances;

(iii)any assignment of a Commitment must be approved by the Administrative
Agent, the Issuing Lender and the Swing Line Lender unless the Person that is
the proposed assignee is itself a Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee); and

(iv)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.7, 3.8, 3.17 and 11.11 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.8(d).

64

--------------------------------------------------------------------------------



(c)Register.    The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the Issuing Lender at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register.

(d)Participations.    Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations and/or Swing Line Advances) owing to it);
provided that:

(i)such Lender's obligations under this Agreement shall remain unchanged;

(ii)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and

(iii)the Borrower, the Administrative Agent, the Lenders and the Issuing Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.2 that affects such Participant. Subject to Section 11.8(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.7, 3.8 and 3.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.8(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.9 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender.

(e)Limitations upon Participant Rights.    A Participant shall not be entitled
to receive any greater payment under Section 3.7, 3.8 or 3.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.17(e) as though it were a
Lender.

65

--------------------------------------------------------------------------------



(f)Certain Pledges.    Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)Electronic Execution of Assignments.    The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)Special Purpose Funding Vehicles.    Notwithstanding anything to the contrary
contained herein, any Lender (a "Granting Lender") may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (a "SPC") the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that

(i)nothing herein shall constitute a commitment by any SPC to fund any Committed
Loan, and

(ii)if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Committed Loan, the Granting Lender shall be obligated to
make such Committed Loan pursuant to the terms hereof or, if it fails to do so,
to make such payment to the Administrative Agent as is required under
Section 2.10(a).

Each party hereto hereby agrees that

(x)neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including its obligations under Sections
3.7 and 3.8),

(y)no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and

(z)the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.

The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (1) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Committed Loan to the Granting Lender and
(2) disclose on a

66

--------------------------------------------------------------------------------



confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or guarantee or credit or liquidity enhancement to such SPC.

(i)Resignation as Issuing Lender or Swing Line Lender after
Assignment.    Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above,

(i)upon 30 days' notice to the Borrower and the Lenders, Bank of America may
resign as Issuing Lender and/or

(ii)upon 30 days' notice to the Borrower, Bank of America may resign as Swing
Line Lender.

In the event of any such resignation as Issuing Lender or Swing Line Lender,
Parent and the Borrowers shall be entitled to appoint from among the Lenders a
successor Issuing Lender or Swing Line Lender hereunder; provided, however, that
no failure by Parent and the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as Issuing Lender or Swing Line
Lender, as the case may be. If Bank of America resigns as Issuing Lender, it
shall retain all the rights and obligations of the Issuing Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Lender and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.4(g)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Advances
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Advances pursuant to Section 2.5.

(j)Notwithstanding anything to the contrary herein, the rights of the Lenders to
make assignment of, and grant participations in, their Applicable Percentage of
the Commitments shall be subject to the approval of any Gaming Board, to the
extent required by applicable Gaming Laws.

        11.9    Sharing of Setoffs.    Each Lender severally agrees that if it,
through the exercise of any right of setoff, banker's lien or counterclaim
against Parent, any Borrower, or otherwise, receives payment of the Obligations
held by it that is ratably more than any other Lender, through any means,
receives in payment of the Obligations held by that Lender, then, subject to
applicable Laws:

(a)The Lender exercising the right of setoff, banker's lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from the other Lender a participation in the
Obligations held by the other Lender and shall pay to the other Lender a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker's lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker's lien or counterclaim or receipt of
payment; and

(b)Such other adjustments and purchases of participations shall be made from
time to time as shall be equitable to ensure that all of the Lenders share any
payment obtained in respect of the Obligations ratably in accordance with each
Lender's share of the Obligations immediately prior to, and without taking into
account, the payment; provided that, if all or any portion of a disproportionate
payment obtained as a result of the exercise of the right of setoff, banker's
lien, counterclaim or otherwise is thereafter recovered from the purchasing
Lender by Parent, Borrowers or any Person claiming through or succeeding to the
rights of Parent or Borrowers, the purchase of a participation shall be
rescinded and the purchase price thereof shall be

67

--------------------------------------------------------------------------------



restored to the extent of the recovery, but without interest. Each Lender that
purchases a participation in the Obligations pursuant to this Section 11.9 shall
from and after the purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased. Parent
and each Borrower expressly consents to the foregoing arrangements and agrees
that any Lender holding a participation in an Obligation so purchased may
exercise any and all rights of setoff, banker's lien or counterclaim with
respect to the participation as fully as if the Lender were the original owner
of the Obligation purchased.

        11.10    Indemnity by Parent and Borrowers.    Parent and each Borrower
jointly and severally (but as between Parent and Borrowers, ratably) agrees to
indemnify, save and hold harmless each of the Creditors and the Arranger and
their Affiliates, directors, officers, agents, attorneys and employees
(collectively the "Indemnitees") from and against: (a) Any and all claims,
demands, actions or causes of action (except a claim, demand, action, or cause
of action for any amount excluded from the definition of "Taxes" in
Section 3.12(d)) if the claim, demand, action or cause of action arises out of
or relates to any act or omission (or alleged act or omission) of Parent, any
Borrower, its Affiliates or any of its officers, directors or shareholders
relating to the Commitments, the use or contemplated use of proceeds of any Loan
or Letter of Credit, or the relationship of Parent, Borrowers and the Creditors
under this Agreement; (b) Any administrative or investigative proceeding by any
Governmental Agency arising out of or related to a claim, demand, action or
cause of action described in clause (a) above; and (c) any Indemnitee that
proposes to settle or compromise any claim or proceeding for which Parent or the
Borrowers may be liable for payment of indemnity hereunder shall give Parent and
the Borrowers written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain Parent's and the Borrowers' prior consent (which
shall not be unreasonably withheld). In connection with any claim, demand,
action or cause of action covered by this Section 11.10 against more than one
Indemnitee, all such Indemnitees shall be represented by the same legal counsel
(which may be a law firm engaged by the Indemnitees or attorneys employed by an
Indemnitee or a combination of the foregoing) selected by the Indemnitees;
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to an Indemnitee that is not available to all such
Indemnitees, then to the extent reasonably necessary to avoid such a conflict of
interest or to permit unqualified assertion of such a defense or counterclaim,
each Indemnitee shall be entitled to separate representation, with all such
legal counsel using reasonable efforts to avoid unnecessary duplication of
effort by counsel for all Indemnitees; and further provided that the
Administrative Agent (as an Indemnitee) shall at all times be entitled to
representation by separate legal counsel (which may be a law firm or attorneys
employed by the Administrative Agent or a combination of the foregoing). Any
obligation or liability of the Parent and the Borrowers to any Indemnitee under
this Section 11.10 shall survive the expiration or termination of this Agreement
and the repayment of all Loans and the payment and performance of all other
Obligations owed to the Lenders.

        11.11    Nonliability of the Lenders.    Parent and each Borrower
acknowledges and agrees that:

(a)Any inspections of any Property of Parent or its Subsidiaries made by or
through the Creditors are solely for purposes of administration of this
Agreement and Parent and the Borrowers are not entitled to rely upon the same
(whether or not such inspections are at the expense of Parent and the
Borrowers);

(b)By accepting, furnishing or approving anything required to be observed,
performed, fulfilled or given to the Creditors pursuant to the Loan Documents,
none of the Creditors shall be deemed to have warranted or represented the
sufficiency, legality, effectiveness or legal effect

68

--------------------------------------------------------------------------------



of the same, or of any term, provision or condition thereof, and such
acceptance, furnishing or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by the Creditors;

(c)The relationship among Parent, the Borrowers and the Creditors is, and shall
at all times remain, solely that of borrowers, guarantors and lenders; none of
the Creditors shall under any circumstance be construed to be partners or joint
venturers of Parent, Borrowers or their Affiliates; none of the Creditors shall
under any circumstance be deemed to be in a relationship of confidence or trust
or a fiduciary relationship with Parent or its Affiliates, or to owe any
fiduciary duty to Parent or its Affiliates; none of the Creditors undertakes or
assumes any responsibility or duty to Parent or its Affiliates to select,
review, inspect, supervise, pass judgment upon or inform Parent or its
Affiliates of any matter in connection with their Property or the operations of
Parent or its Affiliates; Parent and its Affiliates shall rely entirely upon
their own judgment with respect to such matters; and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by the Creditors in connection with such matters is solely for the protection of
the Creditors and neither Parent, the Borrowers nor any other Person is entitled
to rely thereon; and

(d)The Creditors shall not be responsible or liable to any Person for any loss,
damage, liability or claim of any kind relating to injury or death to Persons or
damage to Property caused by the actions, inaction or negligence of Parent
and/or its Affiliates and Parent and each Borrower hereby indemnifies and holds
the Creditors harmless from any such loss, damage, liability or claim.

        11.12    No Third Parties Benefitted.    This Agreement is made for the
purpose of defining and setting forth certain obligations, rights and duties of
Parent, the Borrowers and the Creditors in connection with the Loans, Letters of
Credit and Swing Line Advances, and is made for the sole benefit of Parent, the
Borrowers, the Creditors, and the Creditors' successors and assigns, and,
subject to Section 6.1 successors to Borrowers by permitted merger. Except as
provided in Sections 11.8 and 11.11, no other Person shall have any rights of
any nature hereunder or by reason hereof.

        11.13    Treatment of Certain Information; Confidentiality.    Each of
the Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed

(a)to its Affiliates and to its and its Affiliates' respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential),

(b)to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners),

(c)to the extent required by applicable laws or regulations or by any subpoena
or similar legal process,

(d)to any other party hereto,

(e)in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,

(f)subject to an agreement containing provisions substantially the same as those
of this Section 11.14, to

69

--------------------------------------------------------------------------------



(i)any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or

(ii)any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations,



(g)with the consent of the Borrower or

(h)to the extent such Information

(i)is or becomes publicly available other than as a result of a breach of this
Section 11.14 or

(ii)becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.

For purposes of this Section 11.13, "Information" means all information received
from the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary,
provided that, in the case of information received from the Borrowers or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.13 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

        11.14    Removal of a Lender.    Parent and the Borrowers shall have the
right to remove a Lender as a party to this Agreement pursuant to this
Section 11.14 in the event that such Lender:

(a)requests compensation under Section 3.7 or Section 3.8 which has not been
requested by all other Lenders, in each case by written notice to the
Administrative Agent and such Lender within 60 days following any such refusal
or request; or

(b)refuses to consent to certain proposed changes, waivers, modifications,
supplements, terminations, waivers or consents with respect to this Agreement
which have been approved by the Requisite Lenders as provided in Section 11.2,
provided that no Default or Event of Default then exists;

(c)is the subject of a Disqualification; or

(d)is a Defaulting Lender.

If Parent and the Borrowers are entitled to remove a Lender pursuant to this
Section 11.14 either:

(i)The Lender being removed shall within five Business Days after such notice
execute and deliver an Assignment Agreement covering that Lender's Applicable
Percentages in favor of one or more Eligible Assignees designated by Parent and
the Borrowers and reasonably acceptable to the Administrative Agent, subject to
payment of a purchase price by such Eligible Assignee equal to all principal and
accrued interest, fees and other amounts payable to such Lender under this
Agreement through the date of the Assignment Agreement; or

(ii)Parent and the Borrowers may reduce the applicable Commitment(s) pursuant to
Section 2.7 (and, for this purpose, the numerical requirements of such Section
shall not apply) by an amount equal to that Lender's Applicable Percentage, pay
and provide to such Lender the amount required by clause (a) above and release
such Lender from its Applicable Percentage (subject, however, to the requirement
that all conditions set forth

70

--------------------------------------------------------------------------------



in Section 8.2 are met as of the date of such reduction and the payment to the
other Lenders of appropriate fees for the assumption of any such Lender's
participation in all Letters of Credit and Swing Line Advances then
outstanding), in which case the applicable percentage Applicable Percentages of
the remaining Lenders shall be ratably increased (but without any increase in
the Dollar amount of the Applicable Percentages of such Lenders).

        11.15    Further Assurances.    Parent and its Subsidiaries shall, at
their expense and without expense to the Creditors, do, execute and deliver such
further acts and documents as any Creditor from time to time reasonably requires
for the assuring and confirming unto the Creditors of the rights hereby created
or intended now or hereafter so to be, or for carrying out the intention or
facilitating the performance of the terms of any Loan Document.

        11.16    Integration.    This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Creditors in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

        11.17    Governing Law, Jurisdiction, Etc.    

(a)GOVERNING LAW.    EXCEPT TO THE EXTENT OTHERWISE PROVIDED THEREIN, EACH LOAN
DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LOCAL LAWS OF CALIFORNIA, WITHOUT REGARD TO THE CHOICE OF LAWS OR CONFLICTS
OF LAWS PRINCIPLES THEREOF.

(b)SUBMISSION TO JURISDICTION.    Any legal action or proceeding with respect to
this Agreement or any other Loan Document may be brought in the courts of the
State of California sitting in Los Angeles or of the United States for the
central district of such state, and by execution and delivery of this Agreement,
the Borrowers, the Administrative Agent and each Lender consents, for itself and
in respect of its property, to the non-exclusive jurisdiction of those courts.
The Borrowers, the Administrative Agent and each Lender irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of any Loan
Document or other document related thereto. The Borrowers, the Administrative
Agent and each Lender waives personal service of any summons, complaint or other
process, which may be made by any other means permitted by the law of such
state.

        11.18    Severability of Provisions.    Any provision in any Loan
Document that is held to be inoperative, unenforceable or invalid as to any
party or in any jurisdiction shall, as to that party or jurisdiction, be
inoperative, unenforceable or invalid without affecting the remaining provisions
or the operation, enforceability or validity of that provision as to any other
party or in any other jurisdiction, and to this end the provisions of all Loan
Documents are declared to be severable.

        11.19    Headings.    Article and Section headings in this Agreement and
the other Loan Documents are included for convenience of reference only and are
not part of this Agreement or the other Loan Documents for any other purpose.

71

--------------------------------------------------------------------------------




        11.20    Time of the Essence.    Time is of the essence of the Loan
Documents.

        11.21    Foreign Lenders and Participants.    Each Lender that is not a
"United States person" within the meaning of Section 7701(a)(30) of the Code
shall deliver to Parent and the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed completed copies of either IRS
Form W-8BEN or any successor thereto (relating to such Lender and entitling it
to an exemption from, or reduction of, withholding tax on all payments to be
made to such Lender by Parent and the Borrowers pursuant to this Agreement) or
IRS Form W-8ECI or any successor thereto (relating to all payments to be made to
such Lender by Parent and the Borrowers pursuant to this Agreement) or such
other evidence satisfactory to Parent, the Borrowers and the Administrative
Agent that such Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Person shall (a) promptly submit to
Parent (with a copy to the Administrative Agent), such additional duly completed
and signed copies of one of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to Parent and the Borrowers and the
Administrative Agent of any available exemption from, United States withholding
taxes in respect of all payments to be made to such Person by Parent and the
Borrowers pursuant to this Agreement and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Eurodollar
Lending Office, if any) to avoid any requirement of applicable laws that Parent
or the Borrowers make any deduction or withholding for taxes from amounts
payable to such Person.

        11.22    Gaming Boards.    The Creditors agree to cooperate with all
Gaming Boards in connection with the administration of their regulatory
jurisdiction over Parent and its Subsidiaries, including the provision of such
documents or other information as may be requested by any such Gaming Board
relating to Parent or any of its Subsidiaries or to the Loan Documents.

        11.23    Nature of the Borrowers' Obligations.    The Company hereby
agrees that it shall be liable for all of the Obligations on a joint and several
basis, notwithstanding which of the Borrowers may have directly received the
proceeds of any particular Loan or Advance or the benefit of a particular Letter
of Credit. Notwithstanding anything to the contrary set forth herein, the
principal liability of each Borrower hereafter designated under Section 2.9 for
Loans, Swing Line Advances and Letters of Credit shall be limited to Loans and
Letters of Credit made to that Borrower and Letters of Credit issued for the
account of that Borrower under the Aggregate Sublimit of that Borrower. Each of
the Borrowers acknowledges and agrees that, for purposes of the Loan Documents,
Parent and its Subsidiaries constitute a single integrated financial enterprise
and that each receives a benefit from the availability of credit under this
Agreement. Borrowers each waive all defenses arising under the Laws of
suretyship, to the extent such Laws are applicable, in connection with their
obligations under this Agreement. Without limiting the foregoing, each Borrower
agrees to the Joint Borrower Provisions set forth in Exhibit I, incorporated by
this reference.

        11.24    Designated Senior Debt.    Parent and each Borrower hereby
irrevocably designate the Obligations and this Agreement as "Designated Senior
Indebtedness" and "Senior Indebtedness" within the meanings given to those terms
in Section 1.1 of the Supplemental Indenture dated December 9, 1998 entered into
with respect to the Existing Subordinated Debt among the Company, Parent and IBJ
Schroeder Bank & Trust Company and any replacement, amendment or modification of
such Existing Subordinated Debt, this Section constituting a certificate of
Parent and the Borrower issued to the Administrative Agent and the Lenders to
that effect.

        11.25    Gaming Regulations.    Each party to this Agreement hereby
acknowledges that the consummation of the transactions contemplated by the Loan
Documents is subject to applicable

72

--------------------------------------------------------------------------------




Gaming Laws (and Parent and Borrower represent and warrant that all requisite
approvals necessary thereunder to enter into the transactions contemplated
hereby have been duly obtained except as set forth in Schedule 4.3).

        11.26    Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.26.

        11.27    USA Patriot Act Notice.    Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notify the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Loan Parties
in accordance with the Act.

        11.28    Payments Set Aside.    To the extent that any payment by or on
behalf of a Borrower is made to the Administrative Agent, any Issuing Lender or
any Lender, or the Administrative Agent, any Issuing Lender or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, any Issuing Lender or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then

(a)to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

(b)each Lender and the relevant Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

The obligations of the Lenders and the Issuing Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

        11.29    Purported Oral Amendments.    PARENT AND EACH BORROWER
EXPRESSLY ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY
BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR
SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 11.2.
PARENT AND EACH BORROWER AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING,
COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF
ANY OF THE CREDITORS THAT DOES NOT COMPLY WITH SECTION 11.2 TO EFFECT AN
AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

73

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

    HARRAH'S ENTERTAINMENT, INC.
 
 
 
      By: /s/  JONATHAN S. HALKYARD      

--------------------------------------------------------------------------------

Jonathan S. Halkyard,
Vice President and Treasurer
 
 
 
      HARRAH'S OPERATING COMPANY, INC.
 
 
 
      By: /s/  JONATHAN S. HALKYARD      

--------------------------------------------------------------------------------

Jonathan S. Halkyard,
Vice President and Treasurer        

--------------------------------------------------------------------------------




 
 
 
      BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
      By: /s/  MOLLY J. OXFORD      

--------------------------------------------------------------------------------

    Its: Vice President
 
 
 
      BANK OF AMERICA, N.A., as a Lender
 
 
 
      By: /s/  SCOTT L. FABER      

--------------------------------------------------------------------------------

    Its: Managing Director
 
 
 
 

--------------------------------------------------------------------------------



    BANK OF HAWAII
 
 
 
      By: /s/  LYSA D. LAI      

--------------------------------------------------------------------------------

    Name: Lysa D. Lai     Title: Assistant Vice President        

--------------------------------------------------------------------------------




 
 
 
      THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 
 
 
      By: /s/  PAUL KERNAN      

--------------------------------------------------------------------------------

    Name: Paul Kernan     Title: Authorised Signatures
 
 
 
      By: /s/  DAVID MC GARRY      

--------------------------------------------------------------------------------

    Name: David Mc Garry     Title: Authorised Signatures        

--------------------------------------------------------------------------------




 
 
 
      THE BANK OF NEW YORK
 
 
 
      By: /s/  MEHRASA RAYGANI      

--------------------------------------------------------------------------------

    Name: Mehrasa Raygani     Title: Vice President        

--------------------------------------------------------------------------------




 
 
 
      THE BANK OF NOVA SCOTIA
 
 
 
      By: /s/  MICHAEL MITCHELL      

--------------------------------------------------------------------------------

    Name: Michael Mitchell     Title: Director        

--------------------------------------------------------------------------------




 
 
 
      BANK OF SCOTLAND
 
 
 
      By: /s/  KAREN WORKMAN      

--------------------------------------------------------------------------------

    Name: Karen Workman     Title: Assistant Vice President        

--------------------------------------------------------------------------------




 
 
 
      BANK OF TAIWAN, NEW YORK AGENCY
 
 
 
      By: /s/  EUNICE SHIOU-JSU YEH      

--------------------------------------------------------------------------------

    Name: Eunice Shiou-Jsu Yeh     Title: Senior Vice President & General
Manager        

--------------------------------------------------------------------------------




 
 
 
      BARCLAYS BANK, PLC
 
 
 
      By: /s/  L. PETER YETMAN      

--------------------------------------------------------------------------------

    Name: L. Peter Yetman     Title: Director        

--------------------------------------------------------------------------------




 
 
 
      BNP PARIBAS
 
 
 
      By: /s/  JANICE S. H. HO      

--------------------------------------------------------------------------------

    Name: Janice S. H. Ho     Title: Director
 
 
 
      By: /s/  C. BETTLES      

--------------------------------------------------------------------------------

    Name: C. Bettles     Title: Managing Director        

--------------------------------------------------------------------------------




 
 
 
      CHANG HWA COMMERCIAL BANK
 
 
 
      By: /s/  MING-HSIEN LIN      

--------------------------------------------------------------------------------

    Name: Ming-Hsien Lin     Title: Senior Vice President & General Manager    
   

--------------------------------------------------------------------------------




 
 
 
      CITICORP USA, INC.
 
 
 
      By: /s/  FREDDY BOOM      

--------------------------------------------------------------------------------

    Name: Freddy Boom     Title: Director
 
 
 
 

--------------------------------------------------------------------------------



    COMERICA WEST INCORPORATED
 
 
 
      By: /s/  KEVIN T. URBAN      

--------------------------------------------------------------------------------

    Name: Kevin T. Urban     Title: Corporate Banking Representative        

--------------------------------------------------------------------------------




 
 
 
      COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
 
 
 
      By: /s/  CHRISTIAN JAGENBERG      

--------------------------------------------------------------------------------

    Name: Christian Jagenberg     Title: Senior Vice President and Manager
 
 
 
      By: /s/  WERNER SCHMIDBAUER      

--------------------------------------------------------------------------------

    Name: Werner Schmidbauer     Title: Senior Vice President        

--------------------------------------------------------------------------------




 
 
 
      DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
 
      By: /s/  STEVEN P. LAPHAM      

--------------------------------------------------------------------------------

    Name: Steven P. Lapham     Title: Managing Director        

--------------------------------------------------------------------------------




 
 
 
      E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
 
 
 
      By: /s/  BENJAMIN LIN      

--------------------------------------------------------------------------------

    Name: Benjamin Lin     Title: Executive Vice President & General Manager    
   

--------------------------------------------------------------------------------




 
 
 
      ERSTE BANK NEW YORK
 
 
 
      By: /s/  ROBERT J. WAGMAN      

--------------------------------------------------------------------------------

    Name: Robert J. Wagman     Title: Vice President
 
 
 
      By: /s/  BRYAN J. LYNCH      

--------------------------------------------------------------------------------

    Name: Bryan J. Lynch     Title: First Vice President        

--------------------------------------------------------------------------------




 
 
 
      FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
      By: /s/  JAMES H. MOORE JR.      

--------------------------------------------------------------------------------

    Name: James H. Moore     Title: Senior Vice President        

--------------------------------------------------------------------------------




 
 
 
      HIBERNIA NATIONAL BANK
 
 
 
      By: /s/  ROSS S. WALES      

--------------------------------------------------------------------------------

    Name: Ross S. Wales     Title: Vice President        

--------------------------------------------------------------------------------




 
 
 
      HUA NAN COMMERCIAL BANK, LTD.
 
 
 
      By: /s/  JENG-FANG GEENG      

--------------------------------------------------------------------------------

    Name: Jeng-Fang Geeng     Title: General Manager        

--------------------------------------------------------------------------------




 
 
 
      BAYERISCHE HYPO- UND VEREINSBANK AG,
NEW YORK BRANCH
 
 
 
      By: /s/  MARIANNE WEINZINGER      

--------------------------------------------------------------------------------

    Name: Marianne Weinzinger     Title: Director
 
 
 
      By: /s/  TRICIA GRIEVE      

--------------------------------------------------------------------------------

    Name: Tricia Grieve     Title: Director        

--------------------------------------------------------------------------------




 
 
 
      JPMORGAN CHASE BANK
 
 
 
      By: /s/  DONALD S. SHOKRIAN      

--------------------------------------------------------------------------------

    Name: Donald S. Shokrian     Title: Managing Director        

--------------------------------------------------------------------------------




 
 
 
      KEYBANK NATIONAL ASSOCIATION
 
 
 
      By: /s/  MICHAEL J. VEGH      

--------------------------------------------------------------------------------

    Name: Michael J. Vegh     Title: Assistant Vice President        

--------------------------------------------------------------------------------




 
 
 
      MIZUHO CORPORATE BANK, LTD.
 
 
 
      By: /s/  MARK GRONICH      

--------------------------------------------------------------------------------

    Name: Mark Gronich     Title: Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------



    NATIONAL CITY BANK OF THE MIDWEST
 
 
 
      By: /s/  RUSSELL H. LIEBETRAU, JR.      

--------------------------------------------------------------------------------

    Name: Russell H. Liebetrau, Jr.     Title: Senior Vice President        

--------------------------------------------------------------------------------




 
 
 
      OAK BROOK BANK
 
 
 
      By: /s/  HENRY WESSEL      

--------------------------------------------------------------------------------

    Name: Henry Wessel     Title: Vice President        

--------------------------------------------------------------------------------




 
 
 
      THE ROYAL BANK OF SCOTLAND PLC
 
 
 
      By: /s/  MARIA AMARAL-LEBLANC      

--------------------------------------------------------------------------------

    Name: Maria Amaral-LeBlanc     Title: Senior Vice President        

--------------------------------------------------------------------------------




 
 
 
      SUMITOMO MITSUI BANKING CORPORATION,
LOS ANGELES OFFICE
 
 
 
      By: /s/  AL GALLUZZO      

--------------------------------------------------------------------------------

    Name: Al Galluzzo     Title: Senior Vice President        

--------------------------------------------------------------------------------




 
 
 
      TAIPEI BANK, NEW YORK AGENCY
 
 
 
      By: /s/  JAMES CHANG      

--------------------------------------------------------------------------------

    Name: James Chang     Title: Assistant Vice President        

--------------------------------------------------------------------------------




 
 
 
      TRUSTMARK NATIONAL BANK
 
 
 
      By: /s/  CRAIG E. SOSEBEE      

--------------------------------------------------------------------------------

    Name: Craig E. Sosebee     Title: First Vice President        

--------------------------------------------------------------------------------




 
 
 
      UFJ BANK LIMITED
 
 
 
      By: /s/  TOSHIKO BOYD      

--------------------------------------------------------------------------------

    Name: Toshiko Boyd     Title: Vice President        

--------------------------------------------------------------------------------




 
 
 
      UNION BANK OF CALIFORNIA, N.A.
 
 
 
      By: /s/  CLIFFORD F. CHO      

--------------------------------------------------------------------------------

    Name: Clifford F. Cho     Title: Assistant Vice President        

--------------------------------------------------------------------------------




 
 
 
      U.S. BANK NATIONAL ASSOCIATION
 
 
 
      By: /s/  RYAN STIPE      

--------------------------------------------------------------------------------

    Name: Ryan Stipe     Title: Vice President        

--------------------------------------------------------------------------------




 
 
 
      WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
 
      By: /s/  STEVEN L. HIPSMAN      

--------------------------------------------------------------------------------

    Name: Steven L. Hipsman     Title: Director        

--------------------------------------------------------------------------------




 
 
 
      WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
      By: /s/  CLARK A. WOOD      

--------------------------------------------------------------------------------

    Name: Clark A. Wood     Title: Vice President        

--------------------------------------------------------------------------------




 
 
 
      WHITNEY NATIONAL BANK
 
 
 
      By: /s/  ROBERT L. BROWNING      

--------------------------------------------------------------------------------

    Name: Robert L. Browning     Title: Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(1)

